 
Exhibit 10.53
 


 


 


 
LOAN AGREEMENT
 
 
Dated as of December 9, 2005
 
 
Between
 
 
RD ELMWOOD ASSOCIATES, L.P.,
as Borrower
 
 
and
 
 
BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
as Lender
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
    Page        
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
  Section 1.1
Definitions
1
  Section 1.2
Principles of Construction
22
II.
GENERAL TERMS
22
  Section 2.1
Loan Commitment; Disbursement to Borrower
22
  Section 2.2
Interest Rate
23
 
Section 2.3
Loan Payment
28
 
Section 2.4
Prepayments
29
 
Section 2.5
Defeasance
30
  Section 2.6
Release of Property
30
  Section 2.7
Lockbox Account/Cash Management
31
III.
CONDITIONS PRECEDENT
34
 
Section 3.1
Conditions Precedent to Closing
34
IV.
REPRESENTATIONS AND WARRANTIES
38
  Section 4.1
Borrower Representations
38
 
Section 4.2
Survival of Representations
48
V.
BORROWER COVENANTS
48
 
Section 5.1
Affirmative Covenants
48
 
Section 5.2
Negative Covenants
58
VI.
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
63
 
Section 6.1
Insurance
63
 
Section 6.2
Casualty
67
 
Section 6.3
Condemnation
67
 
Section 6.4
Restoration
67
VII.
RESERVE FUNDS
72
 
Section 7.1
Required Repairs
72
 
Section 7.2
Tax and Insurance Escrow Fund
73
  Section 7.3
Replacements Reserve
73
 
Section 7.4
Rollover Reserve
77
  Section 7.5
Tenant Reserves
78
  Section 7.6
Reserve Funds, Generally
79
VIII.
DEFAULTS
79
 
Section 8.1
Event of Default
79
 
Section 8.2
Remedies
81
 
Section 8.3
Remedies Cumulative; Waivers
83
IX.
SPECIAL PROVISIONS
83
 
Section 9.1
Sale of Notes and Securitization
83
 
Section 9.2
Securitization Indemnification
85
  Section 9.3
Exculpation
88
 
Section 9.4
Matters Concerning Manager
89
  Section 9.5
Servicer
90

 
 
 
 

--------------------------------------------------------------------------------

 

 
X.
MISCELLANEOUS
90
  Section 10.1
Survival
90
  Section 10.2
Lender’s Discretion
90
  Section 10.3
Governing Law
90
  Section 10.4
Modification, Waiver in Writing
92
  Section 10.5
Delay Not a Waiver
92
  Section 10.6
Notices
92
  Section 10.7
Trial by Jury
93
  Section 10.8
Headings
93
  Section 10.9
Severability
93
 
Section 10.10
Preferences
94
  Section 10.11
Waiver of Notice
94
 
Section 10.12
Remedies of Borrower
94
  Section 10.13
Expenses; Indemnity
94
 
Section 10.14
Schedules Incorporated
95
  Section 10.15
Offsets, Counterclaims and Defenses
95
 
Section 10.16
No Joint Venture or Partnership; No Third Party Beneficiaries
96
 
Section 10.17
Publicity
96
 
Section 10.18
Waiver of Marshalling of Assets
96
  Section 10.19
Waiver of Counterclaim
96
  Section 10.20
Conflict; Construction of Documents; Reliance
96
 
Section 10.21
Brokers and Financial Advisors
97
 
Section 10.22
Prior Agreements
97
 
Section 10.23
Joint and Several Liability
97
 
Section 10.24
Certain Additional Rights of Lender (VCOC)
97
  Section 10.25
MERS
97

 
 
 
 

--------------------------------------------------------------------------------

 
 


 
SCHEDULES
 
Schedule I
–
Rent Roll
     
Schedule II
–
Required Repairs - Deadlines for Completion
     
Schedule III
–
Organizational Chart of Borrower

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT, dated as of December 9, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation, having an address at 383 Madison Avenue, New York, New York 10179
(“Lender”) and RD ELMWOOD ASSOCIATES, L.P., a Delaware limited partnership,
having its principal place of business at c/o Acadia Realty Trust, 1311
Mamaroneck Avenue – Suite 260, White Plains, New York  10605 (“Borrower”).
 
WITNESSETH:
 
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
 
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
 
 
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

 
Section 1.1                      Definitions.  For all purposes of this
Agreement, except as otherwise expressly required or unless the context clearly
indicates a contrary intent:
 
“Acquired Property” shall have the meaning set forth in Section 5.1.11(g)(i)
hereof.
 
“Acquired Property Statements” shall have the meaning set forth in
Section 5.1.11(g)(i) hereof.
 
“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower,
Principal or Guarantor.
 
“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agent” shall mean Wells Fargo Bank, N.A., a national banking institution, or
any successor Eligible Institution acting as Agent under the Cash Management
Agreement.
 
“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“ALTA” shall mean American Land Title Association, or any successor thereto.
 
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11.(e) hereof for the applicable Fiscal Year or other period.
 
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(e)
hereof.
 
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
MERS, as nominee of Lender as assignee, assigning to Lender all of Borrower’s
interest in and to the Leases and Rents of the Property as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
 
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
 
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or causes to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
 
“Basic Carrying Costs” shall mean, the sum of the following costs associated
with the Property for the relevant Fiscal Year or payment period:  (a) Taxes,
(b) Other Charges and (c) Insurance Premiums.
 
 
2

--------------------------------------------------------------------------------

 
 
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
 
“BSCMI” shall mean Bear Stearns Commercial Mortgage, Inc., a New York
corporation, and its successors in interest.
 
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of any
Servicer are not open for business.
 
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
 
“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.
 
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Agent and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
 
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
 
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
 
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
 
“Closing Date” shall mean the date of the funding of the Loan.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
 
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or
otherwise.  “Controlled” and “Controlling” shall have correlative meanings.
 
 
3

--------------------------------------------------------------------------------

 
 
“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.
 
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount, any Yield
Maintenance Premium and any Yield Maintenance Default Premium) due to Lender in
respect of the Loan under the Note, this Agreement, the Mortgage or any other
Loan Document.
 
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under this Agreement and the Note.
 
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
 
 
(a)
the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized operating expenses for any recurring expenses not paid
monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth in
the statements required hereunder, without deduction for (i) actual management
fees incurred in connection with the operation of the Property, or (ii) amounts
paid to the Reserve Funds, less (A) management fees equal to the greater of
(1) assumed management fees of four percent (4%) of Gross Income from Operations
or (2) the actual management fees incurred, and (B) Replacement Reserve Fund
contributions equal to $0.15 per square foot of gross leasable area at the
Property, (C) Rollover Reserve Fund contributions equal to $43,000.00 per annum;
and

 
 
(b)
the denominator is the aggregate amount of principal and interest due and
payable on the Note for such period.

 
“Debt Service Coverage Ratio Determination Date” shall mean the date that Lender
determines the Debt Service Coverage Ratio in accordance with this Agreement.
 
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
 
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law or (b) five
percent (5%) above the Interest Rate.
 
“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.
 
“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).
 
 
4

--------------------------------------------------------------------------------

 
 
“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.
 
“Defeasance Expiration Date” shall mean the date that is earlier to occur of (a)
two (2) years from the “startup day” within the meaning of Section 860G(a)(9) of
the Code for the REMIC Trust or (b) the third (3rd) anniversary of the first
(1st) Payment Date.
 
“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.
 
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
such other information reasonably requested by Lender, in each case in
preliminary or final form, used to offer Securities in connection with a
Securitization.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
 
“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s).
 
“Embargoed Person” shall have the meaning set forth in Section 5.1.23 hereof.
 
“Environmental Indemnity” shall mean that certain Environmental Indemnification
Agreement, dated as of the date hereof, executed by Borrower, Principal and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
 
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
 
“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(h)
hereof.
 
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(d)
hereof.
 
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
 
“Fitch” shall mean Fitch, Inc.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
 
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
 
“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, Rents from tenants in occupancy, open for business and
paying full contractual rent without right of offset or credit, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits, income
from vending machines, business interruption or other loss of income or rental
insurance proceeds or other required pass-throughs and interest on Reserve
Accounts, if any, but excluding Rents from month-to-month tenants, straight line
lease adjustments, or tenants that are included in any Bankruptcy Action, sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income or rental insurance), Awards,
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower from the Reserve Funds, if any.  Gross income shall
not be diminished as a result of the Mortgage or the creation of any intervening
estate or interest in the Property or any part thereof.
 
“Guarantor” shall mean Acadia Realty Limited Partnership, a Delaware limited
partnership.
 
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
 
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
 
 
6

--------------------------------------------------------------------------------

 
 
“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).
 
“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.
 
“Indemnifying Person” shall mean each of Borrower, Principal and Guarantor.
 
“Independent Director” shall mean a natural person serving as director of a
corporation or manager of a limited liability company who is not at the time of
initial appointment, or at any time while serving in such capacity, and has not
been at any time during the preceding five (5) years:  (a) a stockholder,
director (with the exception of serving as the Independent Director of Borrower
or Principal), trustee, officer, employee, partner, member, attorney or counsel
of the Borrower or Principal or any Affiliate of either of them; (b) a creditor,
customer, supplier or other Person who derives any of its purchases or revenues
from its activities with the Borrower or Principal or any Affiliate of either of
them; (c) a Person or other entity Controlling or under common Control with any
Person excluded from serving as Independent Director under subparagraph (a) or
(b); or (d) a member of the immediate family of any Person excluded from serving
as Independent Director under subparagraph (a) or (b). A natural person who
satisfies the foregoing definition other than subparagraph (b) shall not be
disqualified from serving as an Independent Director of the Principal if such
individual is an independent director provided by a nationally-recognized
company that provides professional independent directors and that also provides
other corporate services in the ordinary course of its business.  A natural
person who otherwise satisfies the foregoing definition except for being the
independent director of a “special purpose entity” affiliated with Borrower or
Principal shall not be disqualified from serving as an Independent Director of
Borrower or Principal if such “special purpose entity” does not own a direct or
indirect equity interest in Borrower or in any co-borrower and if such
individual is provided by a nationally-recognized company that provides
professional independent directors.  For purposes of this paragraph, a “special
purpose entity” is an entity, whose organizational documents contain
restrictions on its activities substantially similar to those set forth in the
definition of Special Purpose Entity in this Agreement.
 
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Levenfeld Pearlstein, LLC in connection with
the Loan.
 
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
 
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
“Interest Rate” shall mean a rate of Five and Five Hundred Thirty-One
Thousandths percent (5.531%) per annum.
 
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
 
“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.
 
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
 
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
 
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
 
“Lien” shall mean, any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
 
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the O&M
Agreement, the Guaranty, the Cash Management Agreement and all other documents
executed and/or delivered in connection with the Loan.
 
“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
“Lockbox Agreement” shall mean that certain Lockbox and Blocked Account
Agreement dated the date hereof among Borrower, Lender and Lockbox Bank, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, relating to funds deposited in the Lockbox Account.
 
“Lockbox Bank” shall mean Wells Fargo, N.A., or any successor or permitted
assigns thereof.
 
“Lockbox Trigger Cure”: shall  mean (a) with respect to a Lockbox Trigger Event
described in clause (a) of the definition thereof, the acceptance of a cure of
the related Event of Default by Lender, (b) with respect to a Lockbox Trigger
Event caused by (i) a Material Action relating to Manager, the replacement of
such Manager with a Qualified Manager within sixty (60) days of the occurrence
of the related Material Action and (ii) a Material Action relating to Pathmark.
and or Walgreen, (x) the reletting of at least seventy-five percent (75%) (on a
square footage basis) of the space previously occupied by Pathmark and/or
Walgreen, as the case may be, as of the Closing Date pursuant to Leases
reasonably acceptable to Lender and the tenants thereunder are in possession,
open for business and paying rent as evidenced by estoppel certificates
reasonably acceptable to Lender and (y) the Debt Service Coverage Ratio
thereafter equaling or exceeding 1.10 to 1.0 for two (2) consecutive calendar
quarters, (c) with respect to a Lockbox Trigger Event described in clause (d) of
the definition thereof, the Property maintaining a Debt Service Coverage Ratio
of 1.05 to 1.0 for one calendar quarter on a trailing six month basis
annualized; provided, however, in no event shall there be more than two (2)
Lockbox Trigger Cures in any twelve (12) month period or more than four (4)
Lockbox Trigger Cures during the term of the Loan.
 
“Lockbox Trigger Event” shall mean, (a) an Event of Default shall have occurred,
(b) the insolvency of Borrower, the Manager, Pathmark and/or Walgreen, (c) if
Pathmark and/or Walgreen shall cease its respective operations at the Property,
or (d) that as of any Debt Service Coverage Ratio Determination Date the Debt
Service Coverage Ratio for the trailing twelve (12) month period, as determined
by Lender in accordance with the applicable provisions of this Agreement, is
less than 1.05 to 1.
 
“Lockbox Trigger Event Period” shall have the meaning set forth in the Cash
Management Agreement.
 
“Management Agreement” shall mean any management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires,
the Replacement Management Agreement.
 
“Manager” shall mean  a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement pursuant to a
Management Agreement or a Replacement Management Agreement, as applicable.
 
“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person's inability to pay its
debts generally as they become due, or to take action in furtherance of any of
the foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
“Maturity Date” shall mean January 1, 2016, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
 
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
 
“MERS” shall have the meaning set forth in Section 10.25 hereof.
 
“Monthly Debt Service Payment Amount” shall mean (a) an amount equal to interest
in an amount equal to $5,315.91 per day only on the outstanding principal
balance of the Loan, calculated in accordance with the terms hereof, for each
Payment Date commencing with the Payment Date occurring in February, 2006
through and including the Payment Date occurring in January, 2010 and (b) a
constant monthly payment of $197,128.49 with respect to each Payment Date
thereafter.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean, that certain first priority Mortgage (or Deed of Trust or
Deed to Secure Debt) and Security Agreement, dated the date hereof, executed and
delivered by Borrower to MERS, as nominee of Lender, as security for the Loan
and encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
 
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
 
“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.
 
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
 
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
 
“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of Thirty-Four Million Six Hundred Thousand and 00/100 Dollars
($34,600,000), made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
including any Defeased Note and Undefeased Note that may exist from time to
time.
 
“O&M Agreement” shall mean, that certain Operations and Maintenance Agreement,
dated as of the date hereof, between Borrower and Lender given in connection
with the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
 “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed by an authorized officer of the general partner or
managing member of Borrower.
 
“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.
 
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
 
“Other Obligations” shall have the meaning as set forth in the Mortgage.
 
“Pathmark” shall mean Parthmark Stores, Inc.
 
“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.
 
 “Permitted Encumbrances” shall mean, with respect to the Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent, and (d) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Property or Borrower’s ability to repay
the Loan.
 
 
11

--------------------------------------------------------------------------------

 
 
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
 
“Permitted Release Date” shall mean the date that is the third (3rd) anniversary
of the first Payment Date.
 
“Permitted Transfer” means any of the following:  (a) any transfer, directly as
a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
 
“Physical Conditions Report” shall mean, a structural engineering report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on the Property.
 
“Policies” shall have the meaning specified in Section 6.1(b) hereof.
 
“Policy” shall have the meaning specified in Section 6.1(b) hereof.
 
“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as of
such Prepayment Rate Determination Date.  If more than one issue of United
States Treasury Securities has the same remaining term to the Maturity Date, the
“Prepayment Rate” shall be the yield on such United States Treasury Security
most recently issued as of the Prepayment Rate Determination Date.  The rate so
published shall control absent manifest error.  If the publication of the
Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15 (519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.
 
 
12

--------------------------------------------------------------------------------

 
 
“Prepayment Rate Determination Date” shall mean the date which is
five (5) Business Days prior to the date that such prepayment shall be applied
in accordance with the terms and provisions of Section 2.4.1 hereof.
 
“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or member of Borrower, if
Borrower is a limited liability company.
 
“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.
 
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, any Indemnifying Person with
respect to the Property, Borrower, Principal, Guarantor and/or Manager,
including, without limitation, any financial data or financial statements
required under Section 5.1.11.
 
“Qualified Manager” shall mean in the reasonable judgment of Lender, a reputable
and experienced management organization (which may be an Affiliate of Borrower)
possessing experience in managing properties similar in size, scope, use and
value as the Property, provided, that Borrower shall have obtained (i) prior
written confirmation from the applicable Rating Agencies that management of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof and (ii) if
such Person is an Affiliate of Borrower, an Additional Insolvency Opinion.
 
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.
 
“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.
 
“Related Loan” shall mean a loan made to an Affiliate of Borrower or secured by
a Related Property, that is included in a Securitization with the Loan.
 
“Related Parties” shall have the meaning set forth in the definition of Special
Purpose Entity.
 
“Related Party” shall have the meaning set forth in the definition of Special
Purpose Entity.
 
 
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to one or more of
the Properties.
 
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
 
 
13

--------------------------------------------------------------------------------

 
 
“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, Operating
Expenses or other reimbursables payable to Borrower (or to the Manager, if any,
for the account of Borrower) under any Lease, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or its agents or employees from any and all sources arising from or
attributable to the Property.


 
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.
 
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
 
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
 
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.
 
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
 
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve Fund
and any other escrow fund established by the Loan Documents.
 
“Resizing Event” shall have the meaning set forth in Section 9.1.2.
 
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
 
 
14

--------------------------------------------------------------------------------

 
 
“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.
 
“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.
 
“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.
 
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
 
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.
 
“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.
 
“Securities” shall have the meaning set forth in Section 9.1 hereof.
 
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
 
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
 
“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(vi)
hereof.
 
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
 
“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.
 
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
 
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
 
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:
 
 
15

--------------------------------------------------------------------------------

 


 
(i)             is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;
 
(ii)            has not engaged and shall not engage in any business unrelated
to (A) the acquisition, development, ownership, management or operation of the
Property, or (B) in the case of a Principal, acting as general partner of the
limited partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;
 
(iii)           has not owned and shall not own any real property other than, in
the case of Borrower, the Property;
 
(iv)           does not have, shall not have and at no time had any assets other
than (A) in the case of Borrower, the Property and personal property necessary
or incidental to its ownership and operation of the Property or (B) in the case
of a Principal, its partnership interest in the limited partnership or the
member interest in the limited liability company that owns the Property and
personal property necessary or incidental to its ownership of such interests;
 
(v)            has not engaged in, sought, consented or permitted to and shall
not engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of a Principal, any transfer of its partnership or membership interests;
 
(vi)           shall not cause, consent to or permit any amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, operating agreement or other formation
document or organizational document (as applicable) with respect to the matters
set forth in this definition;
 
(vii)          if such entity is a limited partnership, has and shall have at
least one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has one Independent Director, and (C)
holds a direct interest as general partner in the limited partnership of not
less than 0.5% (or 0.1%, if the limited partnership is a Delaware entity);
 
 
16

--------------------------------------------------------------------------------

 
 
(viii)         if such entity is a corporation, has and shall have at least one
(1) Independent Director, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors unless one Independent Director shall have participated
in such vote and shall have voted in favor of such action;
 
(ix)            if such entity is a limited liability company (other than a
limited liability company meeting all of the requirements applicable to a
single-member limited liability company set forth in this definition of “Special
Purpose Entity”), has and shall have at least one (1) member that is a Special
Purpose Entity, that is a corporation, that has at least one (1) Independent
Director and that directly owns at least one-half-of-one percent (0.5%) of the
equity of the limited liability company (or 0.1% if the limited liability
company is a Delaware entity);
 
(x)             if such entity is a single-member limited liability company, (A)
is and shall be a Delaware limited liability company, (B) has and shall have at
least one (1) Independent Director serving as manager of such company, (C) shall
not take any Material Action and shall not cause or permit the members or
managers of such entity to take any Material Action, either with respect to
itself or, if the company is a Principal, with respect to Borrower, in each case
unless one Independent Director then serving as manager of the company shall
have participated and consented in writing to such action, and (D) has and shall
have either (1) a member which owns no economic interest in the company, has
signed the company’s limited liability company agreement and has no obligation
to make capital contributions to the company, or (2) two natural persons or one
entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company immediately prior to the
withdrawal or dissolution of the last remaining member of the company;
 
(xi)            has not and shall not (and, if such entity is (a) a limited
liability company, has and shall have a limited liability agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall not)
(1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially all
of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of one Independent Director of itself or the
consent of a Principal that is a member or general partner in it: (A) file or
consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property; (C) make an assignment for the benefit of the creditors of the entity;
or (D) take any action in furtherance of any of the foregoing;
 
 
17

--------------------------------------------------------------------------------

 
(xii)           has at all times been and shall at all times remain solvent and
has paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(xiii)          has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
 
(xiv)         has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns and, if it is a corporation, has not filed
and shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
 
(xv)          has maintained and shall maintain its own records, books,
resolutions and agreements;
 
(xvi)         has not commingled and shall not commingle its funds or assets
with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person;
 
(xvii)        has held and shall hold its assets in its own name;
 
(xviii)       has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of Borrower, except for business conducted on behalf of itself by another
Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
 
(xix)          (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
 
 
18

--------------------------------------------------------------------------------

 
 
(xx)           has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets,
and has maintained and shall maintain a sufficient number of employees in light
of its contemplated business operations;
 
(xxi)          has observed and shall observe all partnership, corporate or
limited liability company formalities, as applicable;
 
(xxii)         has not incurred any Indebtedness other than (i) acquisition
financing with respect to the Property; construction financing with respect to
the Improvements and certain off-site improvements required by municipal and
other authorities as conditions to the construction of the Improvements; and
first mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
 
(xxiii)        has not incurred and shall have no Indebtedness other than
(i) the Loan, (ii) liabilities incurred in the ordinary course of business
relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts not to exceed $690,000 which liabilities
are not more than sixty (60) days past the date incurred, are not evidenced by a
note and are paid when due, and which amounts are normal and reasonable under
the circumstances, and (iii) such other liabilities that are permitted pursuant
to this Agreement;
 
(xxiv)        has not assumed, guaranteed or become obligated and shall not
assume or guarantee or become obligated for the debts of any other Person, has
not held out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;
 
(xxv)         has not acquired and shall not acquire obligations or securities
of its partners, members or shareholders or any other owner or Affiliate;
 
(xxvi)        has allocated and shall allocate fairly and reasonably any
overhead expenses that are shared with any of its Affiliates, constituents, or
owners, or any guarantors of any of their respective obligations, or any
Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), including, but not limited to, paying for
shared office space and for services performed by any employee of an Affiliate;
 
 
19

--------------------------------------------------------------------------------

 
 
(xxvii)       has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
 
(xxviii)     has not pledged and shall not pledge its assets to or for the
benefit of any other Person other than with respect to loans secured by the
Property and no such pledge remains outstanding except to Lender to secure the
Loan;
 
(xxix)        has held itself out and identified itself and shall hold itself
out and identify itself as a separate and distinct entity under its own name or
in a name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
 
(xxx)         has maintained and shall maintain its assets in such a manner that
it shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
 
(xxxi)        has not made and shall not make loans to any Person and has not
held and shall not hold evidence of indebtedness issued by any other Person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);
 
(xxxii)       has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
 
(xxxiii)      other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
 
(xxxiv)      has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
 
(xxxv)       if such entity is a corporation, has considered and shall consider
the interests of its creditors in connection with all corporate actions;
 
(xxxvi)      has not had and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents;
 
 
20

--------------------------------------------------------------------------------

 
 
(xxxvii)     has not formed, acquired or held and shall not form, acquire or
hold any subsidiary, except that a Principal may acquire and hold its interest
in Borrower;
 
(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents.
 
(xxxix)       has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;
 
(xl)            has not permitted and shall not permit any Affiliate or
constituent party independent access to its bank accounts;
 
(xli)           is and shall continue to be duly formed, validly existing, and
in good standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;
 
(xlii)         has paid all taxes which it owes and is not currently involved in
any dispute with any taxing authority;
 
(xliii)         is not now party to any lawsuit, arbitration, summons, or legal
proceeding that resulted in a judgment against it that has not been paid in
full;
 
(xliv)        has no judgments or Liens of any nature against it except for tax
liens not yet due and the Permitted Encumbrances;
 
(xlv)         has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity's financial condition; and
 
(xlvi)        has no material contingent or actual obligations not related to
the Property.
 
“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.
 
“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.
 
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.
 
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
 
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
 
“Title Insurance Policy” shall mean, an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the lien of the Mortgage.
 
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
 
“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.
 
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee..
 
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.
 
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, (b) other non-callable "government securities"
as defined in Treasury Regulations Section 1.860G-2(a)(8)(i), as amended, which
will not result in a downgrade, withdrawal or qualification of the ratings for
the Securities or any class thereof issued in connection with a Securitization
which are then outstanding (c) issued by an agency of the United States of
America only if (i) the Rating Agencies provide confirmation acceptable to
Lender in its sole discretion which will not result in a downgrade, withdrawal
or qualification of the ratings for the Securities or any class thereof issued
in connection with a Securitization which are then outstanding and (ii) a tax
opinion provided by Borrower's counsel in form and substance acceptable to
Lender in its sole discretion confirming that, if a Securitization has occurred,
the REMIC trust formed pursuant to such Securitization will not fail to maintain
its status as a "real estate mortgage investment conduit" within the meaning of
Section 860D of the Code or (d) other instruments which, if a Securitization has
occurred, the REMIC Trust formed pursuant to such Securitization will not fail
to maintain its status as a "real estate mortgage investment conduit" within the
meaning of Section 860D of the Code and which will not result in a downgrade,
withdrawal or qualification of the ratings for the Securities or any class
thereof issued in connection with a Securitization which are then outstanding.
 
“Walgreen” shall mean Walgreen Eastern Co., Inc.
 
“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) five percent (5%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the Defeasance Payment Amount that would be
required if a Defeasance Event were to occur at such time (whether or not then
permitted) in an amount equal to the outstanding principal amount of the Loan to
be prepaid or satisfied.
 
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 1.2                      Principles of Construction.  All references to
sections and schedules are to sections and schedules in or to this Agreement
unless otherwise specified.  All uses of the word “including” shall mean
“including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
 
 
II.
GENERAL TERMS

 
Section 2.1                      Loan Commitment; Disbursement to Borrower.
 
2.1.1 Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
 
2.1.2 Single Disbursement to Borrower.  Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
 
2.1.3 The Note, Mortgage and Loan Documents.  The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.
 
2.1.4 Use of Proceeds.  Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.
 
Section 2.2                      Interest Rate.
 
 
23

--------------------------------------------------------------------------------

 
 
2.2.1 Interest Rate.  Interest on the outstanding principal balance of the Loan
shall accrue from (and include) the Closing Date to but excluding the Maturity
Date at the Interest Rate.
 
2.2.2 Interest Calculation.  Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.
 
2.2.3 Default Rate.  In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
 
2.2.4 Usury Savings.  This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
 
Section 2.3                      Loan Payment.
 
2.3.1 Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including December 31, 2005
and (b) on each Payment Date thereafter up to and including the Maturity Date,
Borrower shall make a payment to Lender of principal and interest in an amount
equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to accrued and unpaid interest and the balance to principal.
 
2.3.2 Payments Generally.  The first (1st) interest accrual period hereunder
shall commence on and include the Closing Date and shall end on and include
December 31,  2005.  Each interest accrual period thereafter shall commence on
the first (1st) day of each calendar month during the term of this Agreement and
shall end on and include the final calendar date of such calendar month.  For
purposes of making payments hereunder, but not for purposes of calculating
interest accrual periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate or the Default
Rate, as the case may be, through and including the day immediately preceding
such Maturity Date.  All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
 
 
24

--------------------------------------------------------------------------------

 
 
2.3.3 Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.
 
2.3.4 Late Payment Charge.  If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of five percent (5%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.
 
2.3.5 Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 A.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
 
Section 2.4                      Prepayments.
 
2.4.1 Voluntary Prepayments.  Except as otherwise provided in this Section 2.4.1
and Section 2.4.2, Borrower shall not have the right to prepay the Loan in whole
or in part prior to the Maturity Date.  If for any reason Borrower prepays the
Loan on a date other than a Payment Date, Borrower shall pay Lender, in addition
to the Debt, all interest which would have accrued on the amount of the Loan
through and including the Payment Date next occurring following the date of such
prepayment.  Notwithstanding anything to the contrary contained herein,
commencing on the Payment Date two (2) months prior to the Maturity Date, or on
any Payment Date thereafter (or on after date thereafter, provided that interest
is paid through the next Payment Date), Borrower may, at its option, prepay the
Debt in whole or in part without payment of the Yield Maintenance Premium.
 
2.4.2 Mandatory Prepayments.  On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
the Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, Borrower shall prepay or authorize Lender to apply Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion.  Other than following an Event of Default, no
Yield Maintenance Premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2.
 
 
25

--------------------------------------------------------------------------------

 
 
2.4.3 Prepayments After Default.  If following an Event of Default, payment of
all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender, such tender or recovery shall be (a) made on the next occurring Payment
Date together with the Monthly Debt Service Payment and (b) deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.4.1 hereof and Borrower shall pay, in addition to the Debt,
an amount equal to the Yield Maintenance Default Premium.
 
2.4.4 Prepayment Prior to Defeasance Expiration Date.  If the Permitted Release
Date has occurred but the Defeasance Expiration Date has not occurred, the Debt
may be prepaid in whole (but not in part) prior to the date permitted under
Section 2.4.1 hereof upon not less than thirty (30) days prior written notice to
Lender specifying the Payment Date on which prepayment is to be made (a
“Prepayment Date”) provided no Event of Default exists and upon payment of an
amount equal to the greater of (a) the Yield Maintenance Premium and (b) one
percent (1%) of the outstanding principal balance of the Loan as of the
Prepayment Date.  Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration.  If any notice of
prepayment is given, the Debt shall be due and payable on the Prepayment
Date.  Lender shall not be obligated to accept any prepayment of the Debt unless
it is accompanied by the prepayment consideration due in connection
therewith.  If for any reason Borrower prepays the Loan on a date other than a
Payment Date, Borrower shall pay Lender, in addition to the Debt, all interest
which would have accrued on the amount of the Loan through and including the
Payment Date next occurring following the date of such prepayment.
 
Section 2.5                      Defeasance.
 
2.5.1 Voluntary Defeasance.  (a) Provided no Event of Default shall then exist,
Borrower shall have the right at any time after the Defeasance Expiration Date
and prior to the date voluntarily prepayments are permitted under Section 2.4.1
hereof to voluntarily defease all, but not part, of the Loan by and upon
satisfaction of the following conditions (such event being a “Defeasance
Event”):
 
(i)           Borrower shall provide not less than thirty (30) days prior
written notice to Lender specifying the Payment Date (the “Defeasance Date”) on
which the Defeasance Event is to occur;
 
(ii)           Borrower shall pay to Lender all accrued and unpaid interest on
the principal balance of the Loan to and including the Defeasance Date.  If for
any reason the Defeasance Date is not a Payment Date, the Borrower shall also
pay interest that would have accrued on the Note through and including the
Payment Date immediately preceding the next Payment Date, provided, however, if
the Defeasance Deposit shall include short-term interest computed from the date
of such prepayment through to the next succeeding Payment Date, Borrower shall
not be required to pay such short term interest pursuant to this sentence;
 
 
26

--------------------------------------------------------------------------------

 
 
(iii)           Borrower shall pay to Lender all other sums, not including
scheduled interest or principal payments, then due under the Note, this
Agreement, the Mortgage and the other Loan Documents;
 
(iv)           Borrower shall pay to Lender the required Defeasance Deposit for
the Defeasance Event;
 
(v)           Borrower shall execute and deliver a pledge and security
agreement, in form and substance that would be reasonably satisfactory to a
prudent lender creating a first priority lien on the Defeasance Deposit and the
U.S. Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);
 
(vi)           Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;
 
(vii)          Borrower shall deliver confirmation in writing from each of the
applicable Rating Agencies to the effect that such release will not result in a
downgrade, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding.  If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered an Additional Insolvency Opinion with respect to the Successor
Borrower in form and substance satisfactory to Lender and the applicable Rating
Agencies;
 
(viii)        Borrower shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5.1(a) have been satisfied;
 
(ix)           Borrower shall deliver a certificate of Borrower’s independent
certified public accountant certifying that the U.S. Obligations purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
 
(x)           Borrower shall deliver such other certificates, documents or
instruments as Lender may reasonably request; and
 
 
27

--------------------------------------------------------------------------------

 
 
(xi)           Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Rating Agencies, (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance and (E) the costs and expenses of Servicer and any trustee,
including reasonable attorneys’ fees.
 
(b)           In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note, and in amounts equal to the
scheduled payments due on such Payment Dates under this Agreement and the Note
(including, without limitation, scheduled payments of principal, interest,
servicing fees (if any), and any other amounts due under the Loan Documents on
such Payment Dates) and assuming the Note is prepaid in full on the Anticipated
Repayment Date (the “Scheduled Defeasance Payments”).  Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to the
Lockbox Account (unless otherwise directed by Lender) and applied to satisfy the
Debt Service obligations of Borrower under this Agreement and the Note.  Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower.
 
2.5.2 Collateral.  Each of the U.S. Obligations that are part of the defeasance
collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities or by the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the defeasance collateral
a first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing the granting of such security
interests.
 
2.5.3 Successor Borrower.  In connection with any Defeasance Event, Borrower
shall establish a successor entity (the “Successor Borrower”) designated by
Lender in its sole discretion, which shall be a Special Purpose Entity, which
shall not own any other assests or have any other liabilities or operate other
property (except in connection with other defeased loans held in the same
securitized loan pool with the Loan).  Borrower shall transfer and assign all
obligations, rights and duties under and to the Note, together with the pledged
U.S. Obligations to such Successor Borrower.  Such Successor Borrower shall
assume the obligations under the Note and the Security Agreement and Borrower
shall be relieved of its obligations under such documents.  Borrower shall pay
One Thousand and 00/100 Dollars ($1,000) to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement.  Notwithstanding anything in this Agreement to the contrary, no other
assumption fee shall be payable upon a transfer of the Note in accordance with
this Section 2.5.3, but Borrower shall pay all costs and expenses incurred by
Lender, including Lender’s attorneys’ fees and expenses and any fees and
expenses of any Rating Agencies, incurred in connection therewith.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 2.6                      Release of Property.  Except as set forth in
this Section 2.6, no repayment, prepayment or defeasance of all or any portion
of the Loan shall cause, give rise to a right to require, or otherwise result
in, the release of the Lien of the Mortgage on the Property.
 
2.6.1 Release of Property.
 
(a)           If Borrower has elected to defease the entire Loan and the
requirements of Section 2.5 and this Section 2.6 have been satisfied, all of the
Property shall be released from the Lien of the Mortgage and the U.S.
Obligations, pledged pursuant to the Security Agreement, shall be the sole
source of collateral securing the Note.
 
(b)           In connection with the release of the Mortgage, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date, a
release of Lien (and related Loan Documents) for the Property for execution by
Lender.  Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender .  In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
 
2.6.2 Release on Payment in Full.  Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Mortgage on the Property.
 
Section 2.7                      Lockbox Account/Cash Management.
 
2.7.1 Lockbox Account/Cash Management.  (1)  During the term of the Loan,
Borrower shall establish and maintain an account (the “Lockbox Account”) with
Lockbox Bank in trust for the benefit of Lender, which Lockbox Account shall be
under the sole dominion and control of Lender.  The Lockbox Account shall be
entitled “RP Elmwood Associates, L.P., as Borrower and Bear Stearns Commercial
Mortgage, Inc., as Lender, pursuant to Loan Agreement dated as of December 9,
2005 – Lockbox Account”.  Borrower hereby grants to Lender a first-priority
security interest in the Lockbox Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first priority security interest in the Lockbox
Account, including, without limitation, executing and filing UCC-1 Financing
Statements and continuations thereof.  Lender and Servicer shall have the sole
right to make withdrawals from the Lockbox Account and all costs and expenses
for establishing and maintaining the Lockbox Account shall be paid by
Borrower.  All monies now or hereafter deposited into the Lockbox Account shall
be deemed additional security for the Debt.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall, or shall cause Manager, if any, to, deliver
irrevocable written instructions to all tenants under Leases to deliver all
Rents payable thereunder directly to the Lockbox Account.  Borrower shall, and
shall cause Manager, if any, to, deposit all amounts received by Borrower or
Manager, if any, constituting Rents into the Lockbox Account within one (1)
Business Day after receipt thereof.
 
(c)           Borrower shall obtain from Lockbox Bank its agreement to transfer
to the Cash Management Account in immediately available funds by federal wire
transfer all amounts on deposit in the Lockbox Account once every Business Day
throughout the term of the Loan.
 
(d)           Upon the occurrence of an Event of Default, Lender may, in
addition to any and all other rights and remedies available to Lender, apply any
sums then present in the Lockbox Account to the payment of the Debt in any order
in its sole discretion.
 
(e)           The Lockbox Account shall be an Eligible Account and shall not be
commingled with other monies held by Borrower or Lockbox Bank.
 
(f)           Borrower shall not further pledge, assign or grant any security
interest in the Lockbox Account or the monies deposited therein or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.
 
(g)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Lockbox Account and/or the Lockbox Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.
 
2.7.2 Cash Management Account.  (2)  During the term of the Loan, Borrower shall
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Agent in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender.  The
Cash Management Account shall be entitled “RP Elmwood Associates, L.P., as
Borrower and Bear Stearns Commercial Mortgage, Inc., as Lender, pursuant to Loan
Agreement dated as of December 9, 2005 - Cash Management Account.”  Borrower
hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, executing and filing UCC-1 Financing
Statements and continuations thereof.  Borrower will not in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof.  Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Borrower.
 
(b)           The insufficiency of funds on deposit in the Cash Management
Account shall not relieve Borrower from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.
 
(d)           Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.
 
2.7.3 Payments Received Under the Cash Management Agreement.  Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to the Cash
Management Agreement on the dates each such payment is required, regardless of
whether any of such amounts are so applied by Lender.
 
 
III.
CONDITIONS PRECEDENT

 
Section 3.1                      Conditions Precedent to Closing.  The
obligation of Lender to make the Loan hereunder is subject to the fulfillment by
Borrower or waiver by Lender of the following conditions precedent no later than
the Closing Date:
 
3.1.1 Representations and Warranties; Compliance with Conditions.  The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.
 
3.1.2 Loan Agreement and Note.  Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.
 
3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.
 
(a)           Mortgage, Assignment of Leases.  Lender shall have received from
Borrower fully executed and acknowledged counterparts of the Mortgage and the
Assignment of Leases and evidence that counterparts of the Mortgage and
Assignment of Leases have been delivered to the title company for recording, in
the reasonable judgment of Lender, so as to effectively create upon such
recording valid and enforceable Liens upon the Property, of the requisite
priority, in favor of Lender or Lender’s nominee (or such other trustee as may
be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents.  Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           Title Insurance.  Lender shall have received the Title Insurance
Policy issued by a title company acceptable to Lender and dated as of the
Closing Date, with reinsurance and direct access agreements acceptable to
Lender.  Such Title Insurance Policy shall (i) provide coverage in amounts
satisfactory to Lender, (ii) insure Lender that the Mortgage creates a valid
lien on the Property of the requisite priority, free and clear of all exceptions
from coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements),
(iii) contain such endorsements and affirmative coverages as Lender may
reasonably request, and (iv) name Lender as the insured.  The Title Insurance
Policy shall be assignable.  Lender also shall have received evidence that all
premiums in respect of such Title Insurance Policy have been paid.
 
(c)           Survey.  Lender shall have received a current title survey for the
Property, certified to the title company and Lender and their successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by American Land Title Association, American Congress on Surveying &
Mapping and National Society of Professional Surveyors in 1999.  The survey
shall reflect the same legal description contained in the Title Insurance Policy
referred to in clause (b) above and shall include, among other things, a metes
and bounds description of the real property comprising part of the Property
reasonably satisfactory to Lender.  The surveyor’s seal shall be affixed to the
survey and the surveyor shall provide a certification for the survey in form and
substance acceptable to Lender.
 
(d)           Insurance.  Lender shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Lender in its sole discretion, and evidence of the payment of all premiums
payable for the existing policy period.
 
(e)           Environmental Reports.  Lender shall have received a Phase I
environmental report (and, if recommended by the Phase I environmental report, a
Phase II environmental report) in respect of the Property, in each case
satisfactory in form and substance to Lender.
 
(f)           Zoning.  Lender shall have received, at Lender’s option,
(i) letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, and (ii) either (A) an ALTA 3.1 zoning endorsement for the
applicable Title Insurance Policy or (B) a zoning opinion letter, in each case
in substance reasonably satisfactory to Lender.
 
(g)           Encumbrances.  Borrower shall have taken or caused to be taken
such actions in such a manner so that Lender has a valid and perfected first
priority Lien as of the Closing Date with respect to the Mortgage, subject only
to applicable Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents, and Lender shall have received satisfactory
evidence thereof.
 
 
32

--------------------------------------------------------------------------------

 
 
3.1.4 Related Documents.  Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.
 
3.1.5 Delivery of Organizational Documents.  On or before the Closing Date,
Borrower shall deliver or cause to be delivered to Lender copies certified by
Borrower of all organizational documentation related to Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may request in its sole discretion, including, without
limitation, amendments (as requested by Lender), good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.
 
3.1.6 Opinions of Borrower’s Counsel.  Lender shall have received opinions from
Borrower’s counsel (a) the Insolvency Opinion, and (b) with respect to due
execution, authority, enforceability of the Loan Documents and such other
matters as Lender may require, all such opinions in form, scope and substance
satisfactory to Lender and Lender’s counsel in their sole discretion.
 
3.1.7 Budgets.  Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.
 
3.1.8 Basic Carrying Costs.  Borrower shall have paid all Basic Carrying Costs
relating to the Property which are in arrears, including without limitation,
(a) accrued but unpaid Insurance Premiums due pursuant to the Policies,
(b) currently due Taxes (including any in arrears) relating to the Property, and
(c) currently due Other Charges relating to the Property, which amounts shall be
funded with proceeds of the Loan.
 
3.1.9 Completion of Proceedings.  All organizational and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.
 
3.1.10 Payments.  All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.
 
3.1.11 Tenant Estoppels.  Lender shall have received an executed tenant estoppel
letter, which shall be in form and substance satisfactory to Lender, from
(a) each tenant identified by Lender as an “anchor tenant” of the Property,
(b) each tenant leasing an entire building at the Property, (c) each tenant
paying base rent in an amount equal to or exceeding five percent (5%) of the
Gross Income from Operations from the Property occupied by such tenant and
(d) disregarding the area leased by those described in clauses (a), (b) and (c),
lessees of not less than seventy-five percent (75%) of the remaining gross
leasable area of the Property.
 
 
33

--------------------------------------------------------------------------------

 
 
3.1.12 Transaction Costs.  Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Report, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination and closing of the Loan.
 
3.1.13 Material Adverse Change.  There shall have been no material adverse
change in the financial condition or business condition of Borrower, Principal,
Guarantor or the Property since the date of the most recent financial statements
delivered to Lender.  The income and expenses of the Property, the occupancy
thereof, and all other features of the transaction shall be as represented to
Lender without material adverse change.  Neither Borrower, Principal, Guarantor
nor any of their respective constituent Persons shall be the subject of any
bankruptcy, reorganization, or insolvency proceeding.
 
3.1.14 Leases and Rent Roll.  Lender shall have received copies of all tenant
leases, which tenant leases shall be certified by Borrower as being true,
correct and complete and certified copies of all ground leases affecting the
Property, if any.  Lender shall have received a current certified rent roll of
the Property, reasonably satisfactory in form and substance to Lender.
 
3.1.15 Subordination and Attornment.  Lender shall have received appropriate
instruments acceptable to Lender subordinating all of the Leases designated by
Lender to the Mortgage.  Lender shall have received an agreement to attorn to
Lender satisfactory to Lender from any tenant under a Lease that does not
provide for such attornment by its terms.
 
3.1.16 Tax Lot.  Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.
 
3.1.17 Physical Conditions Report.  Lender shall have received a Physical
Conditions Report with respect to the Property, which report shall be issued by
an engineer selected by Lender and shall be reasonably satisfactory in form and
substance to Lender.
 
3.1.18 Intentionally Omitted.
 
3.1.19 Appraisal.  Lender shall have received an appraisal of the Property, from
an appraiser selected by Lender, which appraisal shall be satisfactory in form
and substance to Lender.
 
3.1.20 Financial Statements.  Lender shall have received a balance sheet with
respect to the Property for the two (2) most recent Fiscal Years and statements
of income and statements of cash flows with respect to the Property for the
three (3) most recent Fiscal Years, each in form and substance satisfactory to
Lender.
 
3.1.21 Further Documents.  Lender or its counsel shall have received such other
documents and further approvals, opinions, documents and information as Lender
or its counsel may have reasonably requested including the Loan Documents in
form and substance satisfactory to Lender and its counsel.
 
 
34

--------------------------------------------------------------------------------

 
 
 
IV.
REPRESENTATIONS AND WARRANTIES

 
Section 4.1                      Borrower Representations.  Borrower represents
and warrants as of the date hereof and as of the Closing Date that:
 
4.1.1 Organization.  Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged.  Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations.  Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property.  The ownership interests in Borrower are as set forth on the
organizational chart attached hereto as Schedule III.
 
4.1.2 Proceedings.  Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents.  This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
 
4.1.3 No Conflicts.  The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such Governmental Authority required
for the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents has been obtained and is in full force and effect.
 
4.1.4 Litigation.  There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Guarantor, Principal or the Property,
which actions, suits or proceedings, if determined against Borrower, Guarantor,
Principal or the Property, might materially adversely affect the condition
(financial or otherwise) or business of Borrower, Guarantor, Principal or the
condition or ownership of the Property.
 
4.1.5 Agreements.  Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise.  Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound.  Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xxiii) of the definition of “Special Purpose Entity” set
forth in Section 1.1 hereof and (b) obligations under the Loan Documents.
 
 
35

--------------------------------------------------------------------------------

 
 
4.1.6 Title.  Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents.  The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan.  The
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents.  There are no claims for
payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.
 
4.1.7 Solvency.  Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents.  Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities.  The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Borrower’s assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).  No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of
debtors.  Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or such constituent Persons.
 
 
36

--------------------------------------------------------------------------------

 
 
4.1.8 Full and Accurate Disclosure.  No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no
material fact presently known to Borrower which has not been disclosed to Lender
which adversely affects, nor as far as Borrower can foresee, might adversely
affect, the Property or the business, operations or condition (financial or
otherwise) of Borrower.
 
4.1.9 No Plan Assets.  Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101.  In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.
 
4.1.10 Compliance.  Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes.  Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority.  There has not been committed by Borrower or any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents.
 
4.1.11 Financial Information.  All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein.  Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Property or the
operation thereof as a shopping center, except as referred to or reflected in
said financial statements.  Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.
 
 
37

--------------------------------------------------------------------------------

 
 
4.1.12 Condemnation.  No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.
 
4.1.13 Federal Reserve Regulations.  No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
 
4.1.14 Utilities and Public Access.  The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses.  All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy.  All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.
 
4.1.15 Not a Foreign Person.  Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
 
4.1.16 Separate Lots.  The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
 
4.1.17 Assessments.  There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
 
4.1.18 Enforceability.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
 
4.1.19 No Prior Assignment.  There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.
 
4.1.20 Insurance.  Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement.  No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower nor any other Person, has done, by act or omission,
anything which would impair the coverage of any such Policy.
 
 
38

--------------------------------------------------------------------------------

 
 
4.1.21 Use of Property.  The Property is used exclusively for retail shopping
center purposes and other appurtenant and related uses.
 
4.1.22 Certificate of Occupancy; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property as a retail shopping center (collectively, the “Licenses”), have been
obtained and are in full force and effect.  Borrower shall keep and maintain all
Licenses necessary for the operation of the Property as a retail shopping center
with related retail uses.  The use being made of the Property is in conformity
with the certificate of occupancy issued for the Property.
 
4.1.23 Flood Zone.  None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards and, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) is in full force and effect with respect to the Property.
 
4.1.24 Physical Condition.  The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
 
4.1.25 Boundaries.  All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.
 
4.1.26 Leases.  The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part
hereof.  Borrower is the owner and lessor of landlord’s interest in the
Leases.  No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases.  The
current Leases are in full force and effect and there are no defaults thereunder
by either party and there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder.  No Rent
(including security deposits) has been paid more than one (1) month in advance
of its due date.  All work to be performed by Borrower under each Lease has been
performed as required and has been accepted by the applicable tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any tenant has
already been received by such tenant.  There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents received
therein.  No tenant listed on Schedule I has assigned its Lease or sublet all or
any portion of the premises demised thereby, no such tenant holds its leased
premises under assignment or sublease, nor does anyone except such tenant and
its employees occupy such leased premises.  No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a
part.  No tenant under any Lease has any right or option for additional space in
the Improvements.  No hazardous wastes or toxic substances, as defined by
applicable federal, state or local statutes, rules and regulations, have been
disposed, stored or treated by any tenant under any Lease on or about the leased
premises nor does Borrower have any knowledge of any tenant’s intention to use
its leased premises for any activity which, directly or indirectly, involves the
use, generation, treatment, storage, disposal or transportation of any petroleum
product or any toxic or hazardous chemical, material, substance or waste.
 
 
39

--------------------------------------------------------------------------------

 
 
4.1.27 Survey.  The Survey for the Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and does not fail to reflect any material matter
affecting the Property or the title thereto.
 
4.1.28 Inventory.  Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Mortgage) located on or at
the Property and shall not lease any Equipment, Fixtures or Personal Property
other than as permitted hereunder.  All of the Equipment, Fixtures and Personal
Property are sufficient to operate the Property in the manner required hereunder
and in the manner in which it is currently operated.
 
4.1.29 Filing and Recording Taxes.  All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid.  All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.
 
4.1.30 Special Purpose Entity/Separateness.  (3)  Until the Debt has been paid
in full, Borrower hereby represents, warrants and covenants that (i) Borrower
is, shall be and shall continue to be a Special Purpose Entity and
(ii) Principal is, shall be and shall continue to be a Special Purpose Entity.
 
(b)           The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
 
(c)           All of the facts stated and all of the assumptions made in the
Insolvency Opinion, including, but not limited to, in any exhibits attached
thereto, are true and correct in all respects and all facts stated and all
assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects.  Borrower has complied
and will comply with, and Principal has complied and Borrower will cause
Principal to comply with, all of the assumptions made with respect to Borrower
and Principal in the Insolvency Opinion.  Borrower will have complied and will
comply with all of the assumptions made with respect to Borrower and Principal
in any Additional Insolvency Opinion.  Each entity other than Borrower and
Principal with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.
 
 
40

--------------------------------------------------------------------------------

 
 
4.1.31 Property Management.  As of the Closing Date, there is no Management
Agreement in effect with respect to, and no property management fee is or will
be owed or payable to any Person in connection with the management of, the
Property.  The Property is managed solely by at will employees of Borrower’s
affiliate (presently the Guarantor), and no Manager shall be retained or
appointed without the prior written consent of Lender.  If such consent is
granted, (a) the Property will be managed at all times by such Manager pursuant
to a Management Agreement approved by Lender (unless terminated as herein
provided), and (b) Borrower shall (i) diligently perform all terms and covenants
of such Management Agreement, (ii) not surrender, terminate, cancel, or
materially modify such Management Agreement, (iii) not enter into any other
agreement relating to the management or operation of the Property with any other
Person, (iv) not consent to the assignment by such Manager of its interest under
such Management Agreement, or (v) not waive or release any of its rights and
remedies under such Management Agreement, in each case, without the consent of
Lender, which consent shall not be unreasonably withheld or delayed.  If at any
time Lender consents to the appointment of a Manager, such Manager and Borrower
shall, as a condition to Lender’s consent, execute a subordination of management
agreement in form and substance reasonably satisfactory to Lender.
 
4.1.32 Illegal Activity.  No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
 
4.1.33 No Change in Facts or Circumstances; Disclosure.  All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.
 
4.1.34 Investment Company Act.  Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
 
 
41

--------------------------------------------------------------------------------

 
 
4.1.35 Embargoed Person.  As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.
 
4.1.36 Principal Place of Business; State of Organization.  Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement.  The Borrower is organized under the
laws of the State of Delaware.
 
4.1.37 Loan to Value. The maximum principal amount of the Loan does not exceed
eighty percent (80%) of the fair market value of the Property.
 
4.1.38 Mortgage Taxes.  As of the date hereof, Borrower represents that it has
paid all state, county and municipal recording and all other taxes imposed upon
the execution and recordation of the Mortgage.
 
4.1.39 Cash Management Account.  Borrower hereby represents and warrants to
Lender that:
 
(a)           This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code of the State of New York) in the Lockbox Account and Cash Management
Account in favor of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower.  Other than in connection with the Loan
Documents and except for Permitted Encumbrances, Borrower has not sold, pledged,
transferred or otherwise conveyed the Lockbox Account and Cash Management
Account ;
 
(b)           Each of the Lockbox Account and Cash Management Account constitute
“deposit accounts” and/or “securities accounts” within the meaning of the
Uniform Commercial Code of the State of New York);
 
(c)           Pursuant and subject to the terms hereof and the other applicable
Loan Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Lockbox Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and
 
 
42

--------------------------------------------------------------------------------

 
 
(d)           The Lockbox Account and Cash Management Account are not in the
name of any Person other than Borrower, as pledgor, or Lender, as pledgee.
Borrower has not consented to the Lockbox Bank and Agent complying with
instructions with respect to the Lockbox Account and Cash Management Account
from any Person other than Lender.
 
Section 4.2                      Survival of Representations.  Borrower agrees
that all of the representations and warranties of Borrower set forth in
Section 4.1 hereof and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
 
 
V.
BORROWER COVENANTS

 
Section 5.1                      Affirmative Covenants.  From the date hereof
and until payment and performance in full of all obligations of Borrower under
the Loan Documents or the earlier release of the Lien of the Mortgage
encumbering the Property (and all related obligations) in accordance with the
terms of this Agreement and the other Loan Documents, Borrower hereby covenants
and agrees with Lender that:
 
5.1.1 Existence; Compliance with Legal Requirements.  Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property.  There shall never be
committed by Borrower, and Borrower shall never permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents.  Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.  Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage.  Borrower shall keep the Property insured at all times
by financially sound and reputable insurers, to such extent and against such
risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement.  Borrower shall operate the Property in accordance
with the terms and provisions of the O&M Agreement in all material
respects.  After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) Borrower is permitted to
do so under the provisions of any mortgage or deed of trust superior in lien to
the Mortgage; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iv) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (v) Borrower
shall promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (vi) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower or the Property; and (vii) Borrower
shall furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith.  Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.
 
 
43

--------------------------------------------------------------------------------

 
 
5.1.2 Taxes and Other Charges.  Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof.  Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid.  Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent (provided, however, Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof).  Borrower shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property.  After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (iv) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (vi) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vii) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon.  Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.
 
 
44

--------------------------------------------------------------------------------

 
 
5.1.3 Litigation.  Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
and/or Guarantor which might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property.
 
5.1.4 Access to Property.  Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.
 
5.1.5 Notice of Default.  Borrower shall promptly advise Lender of any material
adverse change in Borrower’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.
 
5.1.6 Cooperate in Legal Proceedings.  Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
 
5.1.7 Perform Loan Documents.  Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.
 
5.1.8 Award and Insurance Benefits.  Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.
 
5.1.9 Further Assurances.  Borrower shall, at Borrower’s sole cost and expense:
 
(a)           furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;
 
(b)           execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and
 
 
45

--------------------------------------------------------------------------------

 
 
(c)           do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
 
5.1.10 Principal Place of Business, State of Organization.  Borrower will not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in Section
4.1.36 hereof) or Borrower’s corporate or partnership structure unless Borrower
shall have first notified Lender in writing of such change at least thirty (30)
days prior to the effective date of such change, and shall have first taken all
action required by Lender for the purpose of perfecting or protecting the lien
and security interests of Lender pursuant to this Agreement, the Cash Management
Agreement and the other Loan Documents and, in the case of a change in
Borrower’s structure, without first obtaining the prior consent of Lender.  Upon
Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of
organization.  Borrower’s principal place of business and chief executive
office, and the place where Borrower keeps its books and records, including
recorded data of any kind or nature, regardless of the medium or recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth at the
introductory paragraph of this Agreement (unless Borrower notifies Lender in
writing at least thirty (30) days prior to the date of such change).  Borrower’s
organizational identification number, if any, assigned by the state of
incorporation or organization is correctly set forth in the introductory
paragraph of this Agreement.  Borrower shall promptly notify Lender of any
change in its organizational identification number.  If Borrower does not now
have an organizational identification number and later obtains one, Borrower
promptly shall notify Lender of such organizational identification number.
 
5.1.11 Financial Reporting.  (4)  Borrower will keep and maintain or will cause
to be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower and all
items of income and expense in connection with the operation of the
Property.  Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire.  After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.  Upon Lender’s reasonable
request, Borrower shall deliver to Lender such other information necessary and
sufficient to fairly represent the financial condition of Borrower and the
Property.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Borrower will furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower, a complete
internal copy of Borrower’s annual (unaudited) financial statements covering the
Property for such Fiscal Year and containing statements of profit and loss for
Borrower and the Property and a balance sheet for Borrower.  Such statements
shall set forth the financial condition and the results of operations for the
Property for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income from
Operations and Operating Expenses.  Borrower’s annual financial statements shall
be accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year and (ii) an Officer’s
Certificate stating that each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower and the
Property being reported upon and has been prepared in accordance with
GAAP.  Together with Borrower’s annual financial statements, Borrower shall
furnish to Lender an Officer’s Certificate certifying as of the date thereof
whether there exists an event or circumstance which constitutes a Default or
Event of Default under the Loan Documents executed and delivered by, or
applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.
 
(c)           Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end March, June, September and December
throughout the term of the Loan the following items, accompanied by an Officer’s
Certificate stating that such items are true, correct, accurate, and complete
and fairly present the financial condition and results of the operations of
Borrower and the Property (subject to normal year-end adjustments) as
applicable:  (i)  monthly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund and the Required Repair Fund), and
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such calendar month,
and containing a comparison of budgeted income and expenses and the actual
income and expenses together with a detailed explanation of any variances of
five percent (5%) or more between budgeted and actual amounts for such periods
for an individual items in excess of $5,000, all in form satisfactory to Lender;
(ii) a calculation reflecting the annual Debt Service Coverage Ratio for the
immediately preceding twelve (12) month period as of the last day of such month
accompanied by an Officers’ Certificate with respect thereto; and (iii) a Net
Cash Flow Schedule.  In addition, such Officer’s Certificate shall also state
the representations and warranties of Borrower set forth in Section 4.1.30 are
true and correct as of the date of such certificate and that there are no trade
payables outstanding for more than sixty (60) days.
 
(d)           Borrower will furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end March, June, September and December
throughout the term of the Loan, a occupancy report for the subject month,
including an average daily rate, accompanied by an Officer’s Certificate stating
that such report is true, correct, accurate, and complete and fairly presents
the financial condition and results of the operations of Borrower and the
Property (subject to normal year-end adjustments) as applicable.
 
(e)           For the partial year period commencing on the date hereof, and for
each Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget
not later than thirty (30) days prior to the commencement of such period or
Fiscal Year in form reasonably satisfactory to Lender.  The Annual Budget shall
be subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”).  In the event that Lender objects to a proposed Annual Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
fifteen (15) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Lender.  Lender shall advise Borrower of
any objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual
Budget.  Until such time that Lender approves a proposed Annual Budget, the most
recently Approved Annual Budget shall apply; provided that, such Approved Annual
Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and Other Charges.  Notwithstanding anything to the contrary contained
herein, Lender hereby approves Borrower’s 2006 Annual Budget attached hereto as
Schedule 5.1.11(e).
 
 
47

--------------------------------------------------------------------------------

 
 
(f)           In the event that, Borrower must incur an extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, except in the case of emergency (provided that Borrower will
notify Lender promptly after such emergency).
 
(g)           Reserved.
 
(h)           Reserved.
 
(i)           Rerserved.
 
(j)           Reserved.
 
(k)           Reserved.
 
(l)           Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files).  Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section 5.1.11(k) in connection with the Securitization to such parties
requesting such information in connection with such Securitization.
 
5.1.12 Business and Operations.  Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the
Property.  Borrower will qualify to do business and will remain in good standing
under the laws of the jurisdiction of its formation as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property. Borrower shall at all times during the term of the Loan, continue
to own all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.
 
 
48

--------------------------------------------------------------------------------

 
 
5.1.13 Title to the Property.  Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Mortgage and the Assignment of Leases on the Property, subject only to
Liens permitted hereunder (including Permitted Encumbrances), in each case
against the claims of all Persons whomsoever.  Borrower shall reimburse Lender
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and court costs) incurred by Lender if an interest in the Property, other than
as permitted hereunder, is claimed by another Person.
 
5.1.14 Costs of Enforcement.  In the event (a) that the Mortgage encumbering the
Property is foreclosed in whole or in part or that the Mortgage is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage encumbering the Property prior to or subsequent to
the Mortgage in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.
 
5.1.15 Estoppel Statement.  (5)  After request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i)  the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.
 
(b)           Borrower shall deliver to Lender upon request, tenant estoppel
certificates from each commercial tenant leasing space at the Property in form
and substance reasonably satisfactory to Lender provided that Borrower shall not
be required to deliver such certificates more frequently than two (2) times in
any calendar year.
 
5.1.16 Loan Proceeds.  Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.
 
5.1.17 Performance by Borrower.  Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.
 
 
49

--------------------------------------------------------------------------------

 
 
5.1.18 Confirmation of Representations.  Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Principal and Guarantor as of the date of the Securitization.
 
5.1.19 No Joint Assessment.  Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
 
5.1.20 Leasing Matters.  Any Leases with respect to the Property written after
the date hereof, for more than 10,000 square feet shall be approved by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed.  Upon
request, Borrower shall furnish Lender with executed copies of all Leases.  All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates.  All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents.  All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale.  Borrower (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property involved except that no
termination by Borrower or acceptance of surrender by a tenant of any Leases
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Lease covering more than
10,000 square feet will be permitted without the written consent of Lender;
(iii) shall not collect any of the rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require.  Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a lease of all or substantially
all of the Property without Lender’s prior written consent.  Further
notwithstanding anything to the contrary contained herein, Borrower shall
provide Lender at least fifteen (15) days prior notice for the approval or
rejection of any proposed Lease demising over 10,000 (each a “Material
Lease”).  In the event that Lender fails to respond within the required time
period, such failure shall be deemed to be the consent and approval of the
Material Lease by Lender if (I) Borrower has delivered to Lender all required
documents and information necessary to adequately and completely evaluate the
Material Lease, (II) Borrower has resubmitted the Material Lease with the
notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS LEASE APPROVAL
REQUEST WITHIN FIFTEEN (15) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED TO BE
LENDER’S APPROVAL OF THE LEASE” prominently displayed in bold, all caps and
fourteen (14) point or larger font at the top of each page of the Material Lease
and the envelope containing such Material Lease and (III) Lender does not
approve or reject the proposed Material Lease within fifteen (15) Business Days
from the date Lender receives the resubmitted request; provided, however, in no
event shall Lender’s consent be deemed given without the written approval of
Lender if the Lease is for 10,000 square feet or greater.
 
 
50

--------------------------------------------------------------------------------

 
 
 
5.1.21 Alterations.  Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Net Operating Income.  Notwithstanding the foregoing, Lender’s consent shall
not be required in connection with any alterations that will not have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Net Operating Income, provided that such alterations are made in connection
with (a) tenant improvement work performed pursuant to the terms of any Lease
executed on or before the date hereof, (b) tenant improvement work performed
pursuant to the terms and provisions of a Lease and not adversely affecting any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements, or (c) alterations performed in connection with the Restoration of
the Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of this Agreement.  If the total unpaid amounts
due and payable with respect to alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by tenants under the Leases)
shall at any time exceed Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) (the “Threshold Amount”), Borrower shall promptly deliver to
Lender as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the
following:  (A) cash, (B) U.S. Obligations, (C) other securities having a rating
acceptable to Lender and that the applicable Rating Agencies have confirmed in
writing will not, in and of itself, result in a downgrade, withdrawal or
qualification of the initial, or, if higher, then current ratings assigned to
any Securities or any class thereof in connection with any Securitization or
(D) a completion and performance bond or an irrevocable letter of credit
(payable on sight draft only) issued by a financial institution having a rating
by S&P of not less than “A-1+” if the term of such bond or letter of credit is
no longer than three (3) months or, if such term is in excess of three (3)
months, issued by a financial institution having a rating that is acceptable to
Lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or class
thereof in connection with any Securitization.  Such security shall be in an
amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the Property (other than such amounts to be
paid or reimbursed by tenants under the Leases) over the Threshold Amount and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations.
 
5.1.22 Operation of Property.  (1)  Borrower shall cause the Property to be
maintained in a good and safe condition and repair.  (2) To the extent a
Management Agreement is in effect, Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable.  In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.
 
 
51

--------------------------------------------------------------------------------

 
 
(c)           Borrower shall:  (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Management Agreement, if any, and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Management
Agreement of which it is aware; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under the Management Agreement, in a
commercially reasonable manner.
 
5.1.23 Embargoed Person.  Borrower has performed and shall perform reasonable
due diligence to insure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, The USA PATRIOT Act (including
the anti-terrorism provisions thereof), the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in Borrower, Principal or Guarantor, as applicable, with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, Principal or Guarantor,
as applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure.
 
Section 5.2                      Negative Covenants.  From the date hereof until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Mortgage and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:
 
5.2.1 Operation of Property.  (3)  Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s sole discretion.
 
5.2.2 Liens.  Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except:
 
(i)           Permitted Encumbrances;
 
(ii)           Liens created by or permitted pursuant to the Loan Documents; and
 
(iii)           Liens for Taxes or Other Charges not yet due.
 
5.2.3 Dissolution.  Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction or (e) cause the
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Principal would be dissolved, wound up
or liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of the Principal, in each case, without
obtaining the prior written consent of Lender or Lender’s designee.
 
5.2.4 Change In Business.  Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.  Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.
 
5.2.5 Debt Cancellation.  Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
 
5.2.6 Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
 
 
53

--------------------------------------------------------------------------------

 
 
5.2.7 Intentionally Omitted.
 
5.2.8 Intentionally Omitted.
 
5.2.9 ERISA.  (4)  Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
 
(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:
 
(i)           Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);
 
(ii)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or
 
(iii)           Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
 
5.2.10 Transfers.  (5)  Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and its stockholders, general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations.  Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.
 
(b)           Without the prior written consent of Lender, and except to the
extent otherwise set forth in this Section 5.2.10, Borrower shall not, and shall
not permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.
 
(d)           Notwithstanding the provisions of this Section 5.2.10, Lender’s
consent shall not be required in connection with one or a series of Transfers,
of not more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior notice of such
proposed Transfer.  If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies.  In addition, at all
times, Acadia Realty Trust must continue to Control Borrower, Guarantor and
Manager, if any, and own, directly or indirectly, at least a 51% legal and
beneficial interest in Borrower, Guarantor and Manager.  Notwithstanding
anything to the contrary contained herein, provided the conditions set forth in
this subsection (d) are satisfied, Lender’s consent shall not be required in
connection the Transfer publicly traded shares in Acadia Realty Trust.
 
(e)           No consent to any assumption of the Loan shall occur on or before
the first (1st) anniversary of the first (1st) Payment Date. Thereafter,
Lender’s consent to a one (1) time Transfer of the Property and assumption of
the Loan shall not be unreasonably withheld provided that Lender receives sixty
(60) days prior written notice of such Transfer and no Event of Default has
occurred and is continuing, and further provided that the following additional
requirements are satisfied:
 
 
55

--------------------------------------------------------------------------------

 
 
(i)           Borrower shall pay Lender a transfer fee equal to one percent (1%)
of the outstanding principal balance of the Loan at the time of such transfer;
 
(ii)           Borrower shall pay any and all reasonable out-of-pocket costs
incurred in connection with such Transfer (including, without limitation,
Lender’s counsel fees and disbursements and all recording fees, title insurance
premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (x) below);
 
(iii)           The proposed transferee (the “Transferee”) or Transferee’s
Principals must have demonstrated expertise in owning and operating properties
similar in location, size, class and operation to the Property, which expertise
shall be reasonably determined by Lender;
 
(iv)           Transferee and Transferee’s Principals shall, as of the date of
such transfer, have an aggregate net worth and liquidity reasonably acceptable
to Lender;
 
(v)           Transferee, Transferee’s Principals and all other entities which
may be owned or Controlled directly or indirectly by Transferee’s Principals
(“Related Entities”) must not have been party to any bankruptcy proceedings,
voluntary or involuntary, made an assignment for the benefit of creditors or
taken advantage of any insolvency act, or any act for the benefit of debtors
within seven (7) years prior to the date of the proposed Transfer;
 
(vi)           Transferee shall assume all of the obligations of Borrower under
the Loan Documents in a manner satisfactory to Lender in all respects,
including, without limitation, by entering into an assumption agreement in form
and substance satisfactory to Lender;
 
(vii)           There shall be no material litigation or regulatory action
pending or threatened against Transferee, Transferee’s Principals or Related
Entities which is not reasonably acceptable to Lender;
 
(viii)           Transferee, Transferee’s Principals and Related Entities shall
not have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
 
(ix)           Transferee and Transferee’s Principals must be able to satisfy
all the representations and covenants set forth in Sections 4.1.30, 4.1.35,
5.1.23 and 5.2.9 of this Agreement, no Default or Event of Default shall
otherwise occur as a result of such Transfer, and Transferee and Transferee’s
Principals shall deliver (A) all organizational documentation reasonably
requested by Lender, which shall be reasonably satisfactory to Lender and
(B) all certificates, agreements and covenants reasonably required by Lender;
 
 
56

--------------------------------------------------------------------------------

 
 
(x)           Transferee shall be approved by the Rating Agencies selected by
Lender, which approval, if required by Lender, shall take the form of a
confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;
 
(xi)           Borrower or Transferee, at its sole cost and expense, shall
deliver to Lender an Additional Insolvency Opinion reflecting such Transfer
satisfactory in form and substance to Lender;
 
(xii)           Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty and Environmental
Indemnity executed by Guarantor or execute a replacement guaranty and
environmental indemnity reasonably satisfactory to Lender;
 
(xiii)         Borrower shall deliver, at its sole cost and expense, an
endorsement to the Title Insurance Policy, as modified by the assumption
agreement, as a valid first lien on the Property and naming the Transferee as
owner of the Property, which endorsement shall insure that, as of the date of
the recording of the assumption agreement, the Property shall not be subject to
any additional exceptions or liens other than those contained in the Title
Policy issued on the date hereof and the Permitted Encumbrances; and
 
(xiv)         The Property shall be managed by a Qualified Manager pursuant to a
Replacement Management Agreement.
 
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer.  The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
 
(f)           Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon Borrower’s Transfer without Lender’s
consent.  This provision shall apply to every Transfer regardless of whether
voluntary or not, or whether or not Lender has consented to any previous
Transfer.
 
 
VI.
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 
 
57

--------------------------------------------------------------------------------

 
 
Section 6.1                      Insurance.  (6)  Borrower shall obtain and
maintain, or cause to be maintained, insurance for Borrower and the Property
providing at least the following coverages:
 
(i)           comprehensive all risk insurance (“Special Form”) including, but
not limited to, loss caused by any type of windstorm or hail on the Improvements
and the Personal Property, (A) in an amount equal to one hundred percent (100%)
of the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the outstanding principal balance of the
Loan; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (C) providing for no deductible in excess of
Ten Thousand and 00/100 Dollars ($10,000.00) for all such insurance coverage
excluding windstorm and earthquake and (D)  if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses, coverage for loss due to operation of law in an amount equal to the
full Replacement Cost, coverage for demolition costs and coverage for increased
costs of construction.  In addition, Borrower shall obtain:  (x) if any portion
of the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Lender shall require and (y) earthquake insurance in amounts and in
form and substance satisfactory to Lender in the event the Property is located
in an area with a high degree of seismic activity;
 
(ii)           business income insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of at
least twenty-four (24) months after the date of the Casualty; and (D) containing
an extended period of indemnity endorsement which provides that after the
physical loss to the Improvements and Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of six (6) months from
the date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period.  The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross revenues from the Property for
the succeeding twenty-four (24) month period.  Notwithstanding the provisions of
Section 2.7.1 hereof, all proceeds payable to Lender pursuant to this subsection
shall be held by Lender and shall be applied to the obligations secured by the
Loan Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
 
 
58

--------------------------------------------------------------------------------

 
 
(iii)           at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;
 
(iv)           comprehensive boiler and machinery insurance, if steam boilers or
other pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
 
(v)           commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and 00/100 Dollars ($2,000,000.00)
in the aggregate and One Million and 00/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate and (C) to cover at least the following
hazards:  (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all written contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgage to the extent the same is
available;
 
(vi)           automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of One Million Dollars and 00/100 Dollars ($1,000,000.00);
 
(vii)          worker’s compensation and employee’s liability subject to the
worker’s compensation laws of the applicable state;
 
(viii)         umbrella and excess liability insurance in an amount not less
than Fifty Million and 00/100 Dollars ($50,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (v) above, including, but not limited to, supplemental coverage for
employer liability and automobile liability, which umbrella liability coverage
shall apply in excess of the automobile liability coverage in clause (vi) above;
 
 
59

--------------------------------------------------------------------------------

 
 
(ix)           the insurance required under this Section 6.1(a) above shall
cover perils of terrorism and acts of terrorism and Borrower shall maintain
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 6.1(a) above
at all times during the term of the Loan; and
 
(x)           upon sixty (60) days written notice, such other reasonable
insurance, including, but not limited to, sinkhole or land subsidence insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located.
 
(b)           All insurance provided for in Section 6.1(a) hereof, shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the approval of Lender
as to insurance companies, amounts, deductibles, loss payees and insureds.  The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “AA” or better (and the equivalent thereof) by at least
two (2) of the Rating Agencies rating the Securities (one (1) of which shall be
S&P if they are rating the Securities and one (1) of which will be Moody’s if
they are rating the Securities), or if only one (1) Rating Agency is rating the
Securities, then only by such Rating Agency.  The Policies described in
Section 6.1 hereof (other than those strictly limited to liability protection)
shall designate Lender as loss payee.  Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”),
shall be delivered by Borrower to Lender.
 
(c)           Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 6.1(a) hereof.
 
(d)           All Policies provided for or contemplated by Section 6.1(a)
hereof, except for the Policy referenced in Section 6.1(a)(vii) of this
Agreement, shall name Borrower as the insured and Lender as the additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a so-called New
York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender.
 
(e)           All Policies shall contain clauses or endorsements to the effect
that:
 
 
60

--------------------------------------------------------------------------------

 
 
(i)           no act or negligence of Borrower, or anyone acting for Borrower,
or of any tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
 
(ii)           the Policy shall not be materially changed (other than to
increase the coverage provided thereby) or canceled without at least thirty (30)
days written notice to Lender and any other party named therein as an additional
insured;
 
(iii)           the issuers thereof shall give written notice to Lender if the
Policy has not been renewed thirty (30) days prior to its expiration; and
 
(iv)           Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.
 
(f)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower, to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate after three (3) Business Days notice to Borrower if
prior to the date upon which any such coverage will lapse or at any time Lender
deems necessary (regardless of prior notice to Borrower) to avoid the lapse of
any such coverage.  All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.
 
Section 6.2                      Casualty.  If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall promptly
commence and diligently prosecute the completion of the Restoration of the
Property pursuant to Section 6.4 hereof as nearly as possible to the condition
the Property was in immediately prior to such Casualty, with such alterations as
may be reasonably approved by Lender and otherwise in accordance with
Section 6.4 hereof.  Borrower shall pay all costs of such Restoration whether or
not such costs are covered by insurance.  Lender may, but shall not be obligated
to make proof of loss if not made promptly by Borrower.  In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than One Million
and 00/100 Dollars ($1,000,000.00) and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation.
 
Section 6.3                      Condemnation.  Borrower shall promptly give
Lender notice of the actual or threatened commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings.  Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the
Note.  If any portion of the Property is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property pursuant to Section 6.4 hereof and otherwise comply with the provisions
of Section 6.4 hereof.  If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 6.4                      Restoration.  The following provisions shall
apply in connection with the Restoration of the Property:
 
(a)           If the Net Proceeds shall be less than One Million and 00/100
Dollars ($1,000,000.00) and the costs of completing the Restoration shall be
less than One Million and 00/100 Dollars ($1,000,000.00), the Net Proceeds will
be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) hereof are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.
 
(b)           If the Net Proceeds are equal to or greater than One Million and
00/100 Dollars ($1,000,000.00) or the costs of completing the Restoration is
equal to or greater than One Million and 00/100 Dollars ($1,000,000.00) Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4.  The term “Net Proceeds” for purposes of this
Section 6.4 shall mean:  (i) the net amount of all insurance proceeds received
by Lender pursuant to Section 6.1 (a)(i), (iv), (ix) and (x) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.
 
(i)           The Net Proceeds shall be made available to Borrower for
Restoration provided that each of the following conditions are met:
 
(A)           no Event of Default shall have occurred and be continuing;
 
(B)           (1) in the event the Net Proceeds are Insurance Proceeds, less
than twenty-five percent (25%) of the total floor area of the Improvements on
the Property has been damaged, destroyed or rendered unusable as a result of
such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the Property is taken, and
such land is located along the perimeter or periphery of the Property, and no
portion of the Improvements is located on such land;
 
 
62

--------------------------------------------------------------------------------

 
 
(C)           Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and Borrower and/or Tenant,
as applicable under the respective Lease, will make all necessary repairs and
restorations thereto at their sole cost and expense.  The term “Rentable Space
Percentage” shall mean (1) in the event the Net Proceeds are Insurance Proceeds,
a percentage amount equal to ninety percent (90%) and (2) in the event the Net
Proceeds are Condemnation Proceeds, a percentage amount equal to ninety percent
(90%);
 
(D)           Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;
 
(E)           Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;
 
(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the Property to the condition it was in
immediately prior to such Casualty or to as nearly as possible the condition it
was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof;
 
 
63

--------------------------------------------------------------------------------

 
 
(G)           the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
 
(H)           the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;
 
(I)           such Casualty or Condemnation, as applicable, does not result in
the loss of access to the Property or the Improvements;
 
(J)           the Debt Service Coverage Ratio for the Property, after giving
effect to the Restoration, shall be equal to or greater than 1.05 to 1.0;
 
(K)           Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Lender; and
 
(L)           the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.
 
(ii)           The Net Proceeds shall be held by Lender in an interest-bearing
account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.  The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.
 
(iii)           All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”).  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Casualty Consultant.  All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
 
 
64

--------------------------------------------------------------------------------

 
 
(iv)           In no event shall Lender be obligated to make disbursements of
the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Casualty Retainage.  The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Casualty Consultant, until the Restoration has been completed.  The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence satisfactory to Lender that the costs of the Restoration have
been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Mortgage and evidence of payment of any premium
payable for such endorsement.  If required by Lender, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
 
(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
 
(vi)           If at any time the Net Proceeds or the undisbursed balance
thereof shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.
 
 
65

--------------------------------------------------------------------------------

 
 
(vii)           The excess, if any, of the Net Proceeds (and the remaining
balance, if any, of the Net Proceeds Deficiency) deposited with Lender after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with the Cash Management
Agreement, provided no Event of Default shall have occurred and shall be
continuing under the Note, this Agreement or any of the other Loan Documents.
 
(c)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.
 
(d)           In the event of foreclosure of the Mortgage, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
 
 
VII.
RESERVE FUNDS

 
Section 7.1                      Required Repairs.
 
7.1.1 Deposits.  Borrower shall perform the repairs at the Property, as more
particularly set forth on Schedule II hereto (such repairs hereinafter referred
to as “Required Repairs”).  Borrower shall complete the Required Repairs on or
before the required deadline for each repair as set forth on Schedule II.  It
shall be an Event of Default under this Agreement if (a) Borrower does not
complete the Required Repairs at the Property by the required deadline for each
repair as set forth on Schedule II, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof.  Upon the occurrence of such an
Event of Default, Lender, at its option, may withdraw all Required Repair Funds
from the Required Repair Account and Lender may apply such funds either to
completion of the Required Repairs at the Property or toward payment of the Debt
in such order, proportion and priority as Lender may determine in its sole
discretion.  Lender’s right to withdraw and apply Required Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.  On the Closing Date, Borrower shall
deposit with Lender the amount for the Property set forth on such Schedule II
hereto to perform the Required Repairs for the Property.  Amounts so deposited
with Lender shall be held by Lender in accordance with Section 7.5
hereof.  Amounts so deposited shall hereinafter be referred to as Borrower’s
“Required Repair Fund” and the account in which such amounts are held shall
hereinafter be referred to as Borrower’s “Required Repair Account”.
 
 
66

--------------------------------------------------------------------------------

 
 
7.1.2 Release of Required Repair Funds.  Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions:  (a) Borrower
shall submit a written request for payment to Lender at least thirty (30) days
prior to the date on which Borrower requests such payment be made and specifies
the Required Repairs to be paid, (b) on the date such request is received by
Lender and on the date such payment is to be made, no Default or Event of
Default shall exist and remain uncured, (c) Lender shall have received an
Officers’ Certificate (i) stating that all Required Repairs to be funded by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for the Property indicating that
the Property is free from all liens, claims and other encumbrances not
previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower.  Lender shall not be required
to make disbursements from the Required Repair Account with respect to the
Property unless such requested disbursement is in an amount greater than
Twenty-five Thousand and 00/100 Dollars ($25,000.00) (or a lesser amount if the
total amount in the Required Repair Account is less than Twenty-five Thousand
and 00/100 Dollars ($25,000.00), in which case only one disbursement of the
amount remaining in the account shall be made) and such disbursement shall be
made only upon satisfaction of each condition contained in this Section 7.1.2.
 
Section 7.2                      Tax and Insurance Escrow Fund.  Borrower shall
pay to Lender on each Payment Date (a) one-twelfth (1/12)of the Taxes and Other
Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”).  The Tax and Insurance
Escrow Fund and the Monthly Debt Service Payment Amount, shall be added together
and shall be paid as an aggregate sum by Borrower to Lender.  Lender will apply
the Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgage.  In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund.  Any amount remaining
in the Tax and Insurance Escrow Fund after the Debt has been paid in full shall
be returned to Borrower.  If at any time Lender reasonably determines that the
Tax and Insurance Escrow Fund is not or will not be sufficient to pay Taxes,
Other Charges and Insurance Premiums by the dates set forth in (a) and (b)
above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Taxes and Other Charges and/or thirty (30) days prior to expiration
of the Policies, as the case may be.  Notwithstanding anything contained in this
Section 7.2 to the contrary, Borrower shall not be required to make monthly
escrow payments to Tax and Insurance Escrow Fund for Insurance Premiums so long
as (i) no Event of Default exists hereunder (or under any of the other Loan
Documents), (ii) Borrower maintains a blanket insurance policy including the
Property and (iii) Borrower provides evidence reasonably acceptable to Lender
that such Insurance Premiums due under said blanket policy have been paid on or
before the due date therefore.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 7.3                      Replacements and Replacement Reserve.
 
7.3.1 Replacement Reserve Fund.  Borrower shall pay to Lender on each Payment
Date one-twelfth (1/12) of $22,576.00 [$0.15 psf] (the “Replacement Reserve
Monthly Deposit”) reasonably estimated by Lender in its sole discretion to be
due for replacements and repairs required to be made to the Property during the
calendar year (collectively, the “Replacements”).  Amounts so deposited shall
hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account”.  Lender may reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property.
 
7.3.2 Disbursements from Replacement Reserve Account.  (7)  Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements.  Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, replacements of inventory or for costs
which are to be reimbursed from the Required Repair Fund or Rollover Reserve
Fund.
 
(b)           Lender shall, upon written request from Borrower and satisfaction
of the requirements set forth in this Section 7.3.2, disburse to Borrower
amounts from the Replacement Reserve Account necessary to pay for the actual
approved costs of Replacements or to reimburse Borrower therefor, upon
completion of such Replacements (or, upon partial completion in the case of
Replacements made pursuant to Section 7.3.2(e) hereof) as determined by
Lender.  In no event shall Lender be obligated to disburse funds from the
Replacement Reserve Account if a Default or an Event of Default exists.
 
 
68

--------------------------------------------------------------------------------

 
 
(c)           Each request for disbursement from the Replacement Reserve Account
shall be in a form specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is
made.  With each request Borrower shall certify that all Replacements have been
made in accordance with all applicable Legal Requirements of any Governmental
Authority having jurisdiction over the Property.  Each request for disbursement
shall include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts.  Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested.  Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.
 
(d)           Borrower shall pay all invoices in connection with the
Replacements with respect to which a disbursement is requested prior to
submitting such request for disbursement from the Replacement Reserve Account
or, at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement.  In the
case of payments made by joint check, Lender may require a waiver of lien from
each Person receiving payment prior to Lender’s disbursement from the
Replacement Reserve Account.  In addition, as a condition to any disbursement,
Lender may require Borrower to obtain lien waivers from each contractor,
supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than Twenty-five Thousand and 00/100 Dollars
($25,000.00) for completion of its work or delivery of its materials.  Any lien
waiver delivered hereunder shall conform to the requirements of applicable law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current reimbursement
request (or, in the event that payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).
 
(e)           If (i) the cost of a Replacement exceeds Twenty-five Thousand and
00/100 Dollars ($25,000.00), (ii) the contractor performing such Replacement
requires periodic payments pursuant to terms of a written contract, and
(iii) Lender has approved in writing in advance such periodic payments, a
request for reimbursement from the Replacement Reserve Account may be made after
completion of a portion of the work under such contract, provided (A) such
contract requires payment upon completion of such portion of the work, (B) the
materials for which the request is made are on site at the Property and are
properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, (D) funds
remaining in the Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required,
and (E) if required by Lender, each contractor or subcontractor receiving
payments under such contract shall provide a waiver of lien with respect to
amounts which have been paid to that contractor or subcontractor.
 
 
69

--------------------------------------------------------------------------------

 
 
(f)           Borrower shall not make a request for disbursement from the
Replacement Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement) the total cost of all
Replacements in any request shall not be less than Twenty-five Thousand and
00/100 Dollars ($25,000.00).
 
7.3.3 Performance of Replacements.  (8)  Borrower shall make Replacements when
required in order to keep the Property in condition and repair consistent with
other first class, full service shopping centers in the same market segment in
the metropolitan area in which the Property is located, and to keep the Property
or any portion thereof from deteriorating.  Borrower shall complete all
Replacements in a good and workmanlike manner as soon as practicable following
the commencement of making each such Replacement.
 
(b)           Lender reserves the right, at its option, to approve all contracts
or work orders with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
Replacements.  Upon Lender’s request, Borrower shall assign any contract or
subcontract to Lender.
 
(c)           In the event Lender determines in its reasonable discretion that
any Replacement is not being performed in a workmanlike or timely manner or that
any Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to withhold disbursement for such unsatisfactory
Replacement and to proceed under existing contracts or to contract with third
parties to complete such Replacement and to apply the Replacement Reserve Fund
toward the labor and materials necessary to complete such Replacement, without
providing any prior notice to Borrower and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.
 
(d)           In order to facilitate Lender’s completion or making of such
Replacements pursuant to Section 7.3.3(c) above, Borrower grants Lender the
right to enter onto the Property and perform any and all work and labor
necessary to complete or make such Replacements and/or employ watchmen to
protect the Property from damage.  All sums so expended by Lender, to the extent
not from the Replacement Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgage.  For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake such Replacements in
the name of Borrower.  Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.  Borrower empowers said
attorney-in-fact as follows:  (i) to use any funds in the Replacement Reserve
Account for the purpose of making or completing such Replacements; (ii) to make
such additions, changes and corrections to such Replacements as shall be
necessary or desirable to complete such Replacements; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of such Replacements, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
(e)           Nothing in this Section 7.3.3 shall:  (i) make Lender responsible
for making or completing any Replacements; (ii) require Lender to expend funds
in addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
 
(f)           Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties making Replacements pursuant to this Section 7.3.3
to enter onto the Property during normal business hours (subject to the rights
of tenants under their Leases) to inspect the progress of any Replacements and
all materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3.  Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.
 
(g)           Lender may require an inspection of the Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements for which
reimbursement is sought.  Lender may require that such inspection be conducted
by an appropriate independent qualified professional selected by Lender and/or
may require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account.  Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.
 
(h)           The Replacements and all materials, equipment, fixtures, or any
other item comprising a part of any Replacement shall be constructed, installed
or completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).
 
(i)           Before each disbursement from the Replacement Reserve Account,
Lender may require Borrower to provide Lender with a search of title to the
Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s liens or other liens of any nature have been placed
against the Property since the date of recordation of the related Mortgage and
that title to the Property is free and clear of all Liens (other than the lien
of the related Mortgage and any other Liens previously approved in writing by
Lender, if any).
 
 
71

--------------------------------------------------------------------------------

 
 
(j)           All Replacements shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.
 
(k)           In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement.  All
such policies shall be in form and amount reasonably satisfactory to
Lender.  All such policies which can be endorsed with standard mortgagee clauses
making loss payable to Lender or its assigns shall be so endorsed.  Certified
copies of such policies shall be delivered to Lender.
 
7.3.4 Failure to Make Replacements.  (9)  It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender.  Upon the occurrence of such an Event of Default, Lender may use
the Replacement Reserve Fund (or any portion thereof) for any purpose, including
but not limited to completion of the Replacements as provided in Section 7.3.3,
or for any other repair or replacement to the Property or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion.  Lender’s right to withdraw and apply the Replacement Reserve Fund
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.
 
(b)           Nothing in this Agreement shall obligate Lender to apply all or
any portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.
 
7.3.5 Balance in the Replacement Reserve Account.  The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
 
Section 7.4                      Rollover Reserve.
 
7.4.1 Deposits to Rollover Reserve Fund.  Borrower shall pay to Lender on each
Payment Date the sum of $3,583.33, which amounts shall be deposited with and
held by Lender for tenant improvement and leasing commission obligations
incurred following the date hereof.  Amounts so deposited shall hereinafter be
referred to as the “Rollover Reserve Fund” and the account to which such amounts
are held shall hereinafter be referred to as the “Rollover Reserve Account”.
 
7.4.2 Withdrawal of Rollover Reserve Funds.  Lender shall make disbursements
from the Rollover Escrow Fund for tenant improvement and leasing commission
obligations incurred by Borrower.  All such expenses shall be approved by Lender
in its sole discretion.  Lender shall make disbursements as requested by
Borrower on a quarterly basis in increments of no less than $5,000.00 upon
delivery by Borrower of Lender’s standard form of draw request accompanied by
copies of paid invoices for the amounts requested and, if required by Lender,
lien waivers and releases from all parties furnishing materials and/or services
in connection with the requested payment.  Lender may require an inspection of
the Property at Borrower’s expense prior to making a quarterly disbursement in
order to verify completion of improvements for which reimbursement is
sought.  All earnings or interest on the Rollover Escrow Fund shall be and
become part of such Rollover Escrow Fund and shall be disbursed as provided in
this Section 7.4.
 
 
72

--------------------------------------------------------------------------------

 
 
Section 7.5                      Reserve Funds, Generally.  Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve Funds
and any and all monies now or hereafter deposited in each Reserve Fund as
additional security for payment of the Debt.  Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt.  Upon the occurrence of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any sums
then present in any or all of the Reserve Funds to the payment of the Debt in
any order in its sole discretion.  The Reserve Funds shall not constitute trust
funds and may be commingled with other monies held by Lender.  The Reserve Funds
shall be held in an Eligible Account in Permitted Investments in accordance with
the terms and provisions of the Cash Management Agreement.  All interest on a
Reserve Fund shall not be added to or become a part thereof and shall be the
sole property of and shall be paid to Lender, except the Rollover Escrow
Fund.  Borrower shall be responsible for payment of any federal, state or local
income or other tax applicable to the interest earned on the Reserve Funds
credited or paid to Borrower.  Borrower shall not, without obtaining the prior
written consent of Lender, further pledge, assign or grant any security interest
in any Reserve Fund or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.  Lender shall not be liable for any loss sustained
on the investment of any funds constituting the Reserve Funds.  Borrower shall
indemnify Lender and hold Lender harmless from and against any and all actions,
suits, claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys fees and expenses)
arising from or in any way connected with the Reserve Funds or the performance
of the obligations for which the Reserve Funds were established.  Borrower shall
assign to Lender all rights and claims Borrower may have against all persons or
entities supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds; provided, however, that Lender may not pursue
any such right or claim unless an Event of Default has occurred and remains
uncured.
 
 
VIII.
DEFAULTS

 
Section 8.1                      Event of Default.  (10)  Each of the following
events shall constitute an event of default hereunder (an “Event of Default”):
 
(i)           if any portion of the Debt is not paid within five (5) days of the
date when due (except that Borrower shall not be afforded such 5-day cure period
for the portion of the Debt due and payable on the Maturity Date);
 
(ii)           if any of the Taxes (other than Taxes being contested pursuant to
Section 5.1.2 of this Agreement) are not paid when the same are due and payable
or Other Charges are not paid within five (5) days after the date that the same
are due and payable;
 
 
73

--------------------------------------------------------------------------------

 
 
(iii)           if the Policies are not kept in full force and effect, or if
certified copies of the Policies are not delivered to Lender upon request;
 
(iv)           if Borrower Transfers or otherwise encumbers any portion of the
Property without Lender’s prior written consent in violation of the provisions
of this Agreement and Article 6 of the Mortgage;
 
(v)           if any material representation or warranty made by Borrower herein
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made;
 
(vi)           if Borrower, Principal, Guarantor or any other guarantor under
any guaranty issued in connection with the Loan shall make an assignment for the
benefit of creditors;
 
(vii)          if a receiver, liquidator or trustee shall be appointed for
Borrower, Principal, Guarantor or any other guarantor under any guarantee issued
in connection with the Loan or if Borrower, Principal, Guarantor or such other
guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Principal, Guarantor or such other guarantor, or if
any proceeding for the dissolution or liquidation of Borrower, Principal,
Guarantor or such other guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Principal, Guarantor or such other guarantor, upon the
same not being discharged, stayed or dismissed within ninety (90) days;
 
(viii)         if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
 
(ix)           if Borrower breaches any covenant contained in Section 4.1.30
hereof;
 
(x)           with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
 
(xi)           if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in any Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
 
 
74

--------------------------------------------------------------------------------

 
(xii)          if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);
 
(xiii)         if Borrower shall continue to be in Default under any of the
terms, covenants or conditions of Section 9.1 hereof, or fails to cooperate with
Lender in connection with a Securitization pursuant to the provisions of
Section 9.1 hereof, for three (3) days after notice to Borrower from Lender;
 
(xiv)         if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in
subsections (i) to (xii) above, for twenty (20) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days; or
 
(xv)          if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such documents, whether as to
Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such default, event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.
 
(b)           Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and Other Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
 
 
75

--------------------------------------------------------------------------------

 
 
Section 8.2                      Remedies.  (11)  Upon the occurrence of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of the Property.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full.
 
(b)           With respect to Borrower and the Property, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to the Property for the satisfaction of any of the Debt in any preference
or priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its absolute discretion in respect of the Debt.  In addition, Lender
shall have the right from time to time to partially foreclose the Mortgage in
any manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances:  (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Mortgage to recover such
delinquent payments or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Mortgage to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Mortgage as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Mortgage to secure payment of sums secured by the Mortgage
and not previously recovered.
 
(c)           Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder.  Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power.  Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
 
 
76

--------------------------------------------------------------------------------

 
 
Section 8.3                      Remedies Cumulative; Waivers.  The rights,
powers and remedies of Lender under this Agreement shall be cumulative and not
exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise.  Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion.  No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
 
 
IX.
SPECIAL PROVISIONS

 
Section 9.1                      Securitization.
 
9.1.1 Sale of Notes and Securitization.  Borrower acknowledges and agrees that
Lender may sell all or any portion of the Loan and the Loan Documents, or issue
one or more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).  At the request of Lender, and to the extent not already
required to be provided by or on behalf of Borrower under this Agreement,
Borrower shall use reasonable efforts to provide information not in the
possession of Lender or which may be reasonably required by Lender or take other
actions reasonably required by Lender, in each case in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:
 
(a)           provide additional and/or updated Provided Information, together
with appropriate verification and/or consents related to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender, prospective investors and/or the
Rating Agencies;
 
(b)           assist in preparing descriptive materials for presentations to any
or all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Borrower and approved by Lender,
Principal and their respective affiliates to obtain, collect, and deliver
information requested or required by Lender, prospective investors and/or the
Rating Agencies;
 
 
77

--------------------------------------------------------------------------------

 
 
(c)           deliver (i) an Additional Insolvency Opinion and an opinion with
respect to, due execution and enforceability with respect to the Property,
Borrower, Principal, Guarantor and their respective Affiliates and the Loan
Documents, including, without limitation, a so called “10b-5” opinion, and
(ii) revised organizational documents for Borrower, which counsel opinions and
organizational documents shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
 
(d)           if required by any prospective investor and/or any Rating Agency,
use commercially reasonable efforts to deliver such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Property, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
 
(e)           make such representations and warranties as of the closing date of
the Securitization with respect to the Property, Borrower, Principal, Guarantor
and the Loan Documents as may be reasonably requested by Lender, prospective
investors and/or the Rating Agencies and consistent with the facts covered by
such representations and warranties as they exist on the date thereof, including
the representations and warranties made in the Loan Documents;
 
(f)           execute such amendments to the Loan Documents as may be requested
by Lender, prospective investors and/or the Rating Agencies to effect the
Securitization;
 
(g)           if requested by Lender, review any information regarding the
Property, Borrower, Principal, Guarantor, Manager and the Loan which is
contained in a preliminary or final private placement memorandum, prospectus,
prospectus supplement (including any amendment or supplement to either thereof),
or other disclosure document to be used by Lender or any affiliate thereof; and
 
(h)           supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws.
 
9.1.2 Loan Components.  Borrower covenants and agrees that in connection with
any Securitization of the Loan, upon Lender’s request Borrower shall deliver one
or more new component notes to replace the original note or modify the original
note to reflect multiple components of the Loan or create one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers) [or re-size the Components of the Loan] (each a
“Resizing Event”).  Lender agrees that such new notes or modified note or
mezzanine notes [or re-sized Components] shall immediately after the Resizing
Event have the same initial weighted average coupon as the original note prior
to such Resizing Event, notwithstanding that such new notes or modified note or
mezzanine notes or [re-sized Component] may, in connection with the application
of principal to such new notes or modified note or mezzanine notes [or re-sized
Components], subsequently cause the weighted average spread of such new notes or
modified note or mezzanine notes [or re-sized Components] to change (but not
increase, except that the weighted average spread may subsequently increase due
to involuntary prepayments or if an Event of Default shall occur) and apply
principal, interest rates and amortization of the Loan between such new
components and/or mezzanine loans in a manner specified by Lender in its sole
discretion such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum bond execution for the Loan.  In connection with any Resizing Event,
Borrower covenants and agrees to modify the Cash Management Agreement with
respect to the newly created components and/or mezzanine loans.
 
 
78

--------------------------------------------------------------------------------

 
 
9.1.3 Securitization Costs.  All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s complying with
requests made under this Section 9.1 (including, without limitation, the fees
and expenses of the Rating Agencies) shall be paid by Lender.
 
Section 9.2                      Securitization Indemnification.  (12)  Borrower
understands that certain of the Provided Information may be included in
Disclosure Documents in connection with the Securitization and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization.  In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.
 
(b)           The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have carefully examined the Disclosure Documents, including
without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (ii) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B) jointly and severally indemnifying Lender, BSCMI (whether or
not it is the Lender), any Affiliate of BSCMI that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of BSCMI that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (C) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities.  This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification and reimbursement obligations
provided for in clauses (B) and (C) above shall be effective, valid and binding
obligations of the Indemnifying Persons whether or not an indemnification
agreement described in clause (A) above is provided.
 
 
79

--------------------------------------------------------------------------------

 
 
(c)           In connection with Exchange Act Filings, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.
 
(d)           Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2.  If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from any Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
claim or action, such Indemnifying Person shall not be liable to the Indemnified
Person for any legal or other expenses subsequently incurred by the Indemnified
Person in connection with the defense thereof except as provided in the
following sentence; provided, however, if the defendants in any such action
include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons.  The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified
Person.  No Indemnifying Person shall be liable for the expenses of more than
one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.
 
 
80

--------------------------------------------------------------------------------

 
 
(e)           Without the prior written consent of BSCMI (which consent shall
not be unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given BSCMI reasonable prior written notice
thereof and shall have obtained an unconditional release of each Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceedings.  As long as an Indemnifying Person has complied with its
obligations to defend and indemnify hereunder, such Indemnifying Person shall
not be liable for any settlement made by any Indemnified Person without the
consent of such Indemnifying Person (which consent shall not be unreasonably
withheld or delayed).
 
(f)           The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient:  (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations.  Notwithstanding the provisions of this Section 9.2, (A) no
party found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan.
 
(g)           The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 9.2.
 
 
81

--------------------------------------------------------------------------------

 
 
(h)           The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.
 
(i)           Notwithstanding anything to the contrary contained herein,
Borrower shall have no obligation to act as depositor with respect to the Loan
or an issuer or registrant with respect to the Securities issued in any
Securitization.
 
Section 9.3                      Exculpation.  Subject to the qualifications
below, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in the Note, this Agreement, the
Mortgage or the other Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Mortgage and the other Loan Documents, or in
the Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Mortgage and the other Loan Documents, agrees that it shall
not sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with the
Note, this Agreement, the Mortgage or the other Loan Documents.  The provisions
of this Section shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (c) affect the
validity or enforceability of or any guaranty made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
any of the Assignment of Leases; (f) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:
 
(i)           fraud or intentional misrepresentation by Borrower or Principal or
Guarantor in connection with the Loan;
 
(ii)           the gross negligence or willful misconduct of Borrower;
 
(iii)           the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement or in the
Mortgage concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;
 
 
82

--------------------------------------------------------------------------------

 
 
(iv)           the removal or disposal of any portion of the Property after an
Event of Default;
 
(v)           the misapplication or conversion by Borrower of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property,
(B) any Awards received in connection with a Condemnation of all or a portion of
the Property, (C) any Rents following an Event of Default, or (D) any Rents paid
more than one month in advance;
 
(vi)           failure to pay charges for labor or materials or other charges
that can create Liens on any portion of the Property; and
 
(vii)           any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof.
 
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event
of:  (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, in which Borrower colludes with,
or otherwise assists such Person, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (c) Borrower filing an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (d) Borrower consenting to or acquiescing in or joining in an application
for the appointment of a custodian, receiver, trustee, or examiner for Borrower
or any portion of the Property; (e) Borrower making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if the first
full monthly payment of principal and interest on the Note is not paid when due;
(iii) if Borrower fails to permit on-site inspections of the Property, fails to
provide financial information, fails to maintain its status as a Single Purpose
Entity or fails to appoint a new property manager upon the request of Lender as
permitted under this Agreement, each as required by, and in accordance with, the
terms and provisions of this Agreement or the Mortgage; (iv) if Borrower fails
to obtain Lender’s prior written consent to any Indebtedness or voluntary Lien
encumbering the Property; or (v) if Borrower fails to obtain Lender’s prior
written consent to any Transfer as required by this Agreement or the Mortgage.
 
Section 9.4                      Matters Concerning Manager.  If (a) an Event of
Default occurs, (b) Manager shall become bankrupt or insolvent or (c) a default
occurs under the Management Agreement, Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, it being understood and
agreed that the management fee for such Qualified Manager shall not exceed then
prevailing market rates.
 
 
83

--------------------------------------------------------------------------------

 
 
Section 9.5                      Servicer.  At the option of Lender, the Loan
may be serviced by a servicer/trustee (any such servicer/trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a servicing agreement (the “Servicing Agreement”) between Lender and
Servicer.  Borrower shall be responsible for any reasonable set-up fees or any
other initial costs relating to or arising under the Servicing Agreement;
provided, however, that Borrower shall not be responsible for payment of the
monthly servicing fee due to Servicer under the Servicing Agreement.
 
 
X.
MISCELLANEOUS

 
Section 10.1                      Survival.  This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Debt is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
 
Section 10.2                      Lender’s Discretion.  Whenever pursuant to
this Agreement, Lender exercises any right given to it to approve or disapprove,
or any arrangement or term is to be satisfactory to Lender, the decision of
Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.
 
Section 10.3                      Governing Law.
 
(a)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN
WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
 
84

--------------------------------------------------------------------------------

 
 
(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:
 
Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, DE 19808


 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
 
 
85

--------------------------------------------------------------------------------

 
 
Section 10.4                      Modification, Waiver in Writing.  No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
 
Section 10.5                      Delay Not a Waiver.  Neither any failure nor
any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under the Note or under any other Loan Document, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
 
Section 10.6                      Notices.  All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section):
 
 
If to Lender:
Bear Stearns Commercial Mortgage, Inc.

 
383 Madison Avenue

 
New York, New York 10179

 
Attention:  J. Christopher Hoeffel

 
Facsimile No.: (212) 272-7047

 
 
with a copy to:
Kelley Drye & Warren LLP

 
101 Park Avenue

 
New York, New York 10178

 
Attention:  Paul A. Keenan, Esq.

 
Facsimile No.: (212) 808-7897

 
 
86

--------------------------------------------------------------------------------

 
 
 
If to Borrower:
c/o Acadia Realty Trust

 
1311 Mamaroneck Avenue, Suite 260

 
White Plains, New York  10605

 
Attention:  Mr. Michael Nelsen, Chief Financial Officer

 
Facsimile No.: (914) 288.2162

 
 
With a copy to:
Acadia Realty Trust

 
1311 Mamaroneck Avenue, Suite 260

 
White Plains, New York  10605

 
Attention:  Robert Masters, Esq., General Counsel

 
Facsimile No.: (914) 288.2162

 
A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
 
Section 10.7                      Trial by Jury.
 
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
 
Section 10.8                      Headings.  The Article and/or Section headings
and the Table of Contents in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
 
Section 10.9                      Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
Section 10.10                    Preferences.  Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder.  To the extent
Borrower makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
 
 
87

--------------------------------------------------------------------------------

 
 
Section 10.11                    Waiver of Notice.  Borrower shall not be
entitled to any notices of any nature whatsoever from Lender except with respect
to matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Lender to Borrower and except with
respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.
 
Section 10.12                    Remedies of Borrower.  In the event that a
claim or adjudication is made that Lender or its agents have acted unreasonably
or unreasonably delayed acting in any case where by law or under this Agreement
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
 
Section 10.13                    Expenses; Indemnity.  (13)  Borrower covenants
and agrees to pay or, if Borrower fails to pay, to reimburse, Lender upon
receipt of written notice from Lender for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property (including
any fees incurred by Servicer in connection with the transfer of the Loan to a
special servicer prior to a Default or Event of Default) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.  Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Lockbox Account or Cash Management Account, as applicable.
 
 
88

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender.  To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
 
(c)           Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
 
Section 10.14       Schedules Incorporated.  The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.
 
Section 10.15       Offsets, Counterclaims and Defenses.  Any assignee of
Lender’s interest in and to this Agreement, the Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 10.16       No Joint Venture or Partnership; No Third Party
Beneficiaries.  (14)  Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
 
(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
 
Section 10.17       Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, BSCMI, or any of their Affiliates shall be subject to the
prior written approval of Lender.
 
Section 10.18       Waiver of Marshalling of Assets.  To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.
 
Section 10.19      Waiver of Counterclaim.  Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
 
Section 10.20       Conflict; Construction of Documents; Reliance.  In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents, the provisions of this Agreement shall control.  The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.  Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender.  Lender shall not be subject to any limitation whatsoever
in the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 10.21       Brokers and Financial Advisors.  Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.  Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein.  The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
 
Section 10.22       Prior Agreements.  This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, including,
without limitation, the Application Letter dated October 28, 2005 (as amended)
between Borrower and Lender are superseded by the terms of this Agreement and
the other Loan Documents.
 
Section 10.23       Joint and Several Liability.  If Borrower consists of more
than one (1) Person the obligations and liabilities of each Person shall be
joint and several.
 
Section 10.24       Certain Additional Rights of Lender (VCOC).  Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
 
(a)           the right to routinely consult with and advise Borrower’s
management regarding the significant business activities and business and
financial developments of Borrower; provided, however, that such consultations
shall not include discussions of environmental compliance programs or disposal
of hazardous substances.  Consultation meetings should occur on a regular basis
(no less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
 
(b)           the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any reasonable times upon
reasonable notice;
 
 
91

--------------------------------------------------------------------------------

 
 
(c)           the right, in accordance with the terms of this Agreement,
including, without limitation, Section 5.1.11 hereof, to receive monthly,
quarterly and year end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness; and
 
(d)           the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property).
 
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.


Section 10.25       MERS.    Mortgage Electronic Registration Systems, Inc., a
Delaware corporation (“MERS”), serves as mortgagee of record and secured party
solely as nominee, in an administrative capacity, for Lender and only holds
legal title to the interests granted, assigned, and transferred in the Security
Instruments and the Assignments of Leases.  MERS shall at all times comply with
the instructions of Lender.  If necessary to comply with law or custom, MERS
(for the benefit of Lender) may be directed by Lender to exercise any or all of
those interests, including without limitation, the right to foreclose and sell
the Property, and take any action required of Lender, including without
limitation, a release, discharge or reconveyance of the Mortgage.  Subject to
the foregoing, all references in the Loan Documents to “Mortgagee” shall include
Lender and its successors and assigns.  The relationship of Mortgagor and Lender
under the Mortgage and the other Loan Documents is, and shall at all times
remain, solely that of borrower and lender (the role of MERS thereunder being
solely that of nominee as set forth above and not that of a lender); and
Mortgagee neither undertakes nor assumes any responsibility or duty to Borrower
or to any other Person with respect to the Property.


 




[NO FURTHER TEXT ON THIS PAGE]
 
 
 
 
 
 
 
92

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 

 
RD ELMWOOD ASSOCIATES, L.P.,
 
a Delaware limited partnership
         
BY:
Acadia Elmwood Park LLC,
   
Its general partner
            By: /s/ Robert Masters      
Name: Robert Masters
      Title: Senior Vice President                  
BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
 
a New York corporation
                         
By: /s/ Michael A. Forastiere
 
Name: Michael A. Forastiere
 
Title:   Managing Director

 
 
 
93

--------------------------------------------------------------------------------

 
 
JOINDER
 
By executing this Joinder (the “Joinder”), the undersigned (“Joinder Parties”)
hereby covenant, warrant and agree to comply with all of the terms and
conditions set forth in Section 9.2 hereof.
 
1.           Waivers.  With respect to the obligations of the Joinder Parties
pursuant to Section 9.2 hereof, to the fullest extent permitted by applicable
law, each Joinder Party waives all rights and defenses of sureties, guarantors,
accommodation parties and/or co-makers and agrees that its obligations under
this Joinder shall be primary, absolute and unconditional, and that its
obligations under this Joinder shall be unaffected by any of such rights or
defenses, including:
 
(a)           the unenforceability of any Loan Document against Borrower and/or
any guarantor or other Joinder Party;
 
(b)           any release or other action or inaction taken by Lender with
respect to the collateral, the Loan, Borrower, any guarantor and/or other
Joinder Party, whether or not the same may impair or destroy any subrogation
rights of any Joinder Party, or constitute a legal or equitable discharge of any
surety or indemnitor;
 
(c)           the existence of any collateral or other security for the Loan,
and any requirement that Lender pursue any of such collateral or other security,
or pursue any remedies it may have against Borrower, any guarantor and/or any
other Joinder Party;
 
(d)           any requirement that Lender provide notice to or obtain a Joinder
Party’s consent to any modification, increase, extension or other amendment of
the Loan, including the guaranteed obligations;
 
(e)           any right of subrogation (until payment in full of the Loan,
including the guaranteed obligations, and the expiration of any applicable
preference period and statute of limitations for fraudulent conveyance claims);
 
(f)           any defense based on any statute of limitations;
 
(g)           any payment by Borrower to Lender if such payment is held to be a
preference or fraudulent conveyance under bankruptcy laws or Lender is otherwise
required to refund such payment to Borrower or any other party; and
 
(h)           any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.
 
2.           Agreements.  With respect to the obligations of the Joinder Parties
pursuant to Section 9.2 hereof, each Joinder Party further represents, warrants
and agrees that:
 
(a)           The obligations under this Joinder are enforceable against each
such party and are not subject to any defenses, offsets or counterclaims;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The provisions of this Joinder are for the benefit of Lender and
its successors and assigns;
 
(c)           Lender shall have the right to (i) renew, modify, extend or
accelerate the Loan, (ii) pursue some or all of its remedies against Borrower,
any guarantor or any Joinder Party, (iii) add, release or substitute any
collateral for the Loan or party obligated thereunder, and (iv) release
Borrower, any guarantor or any Joinder Party from liability, all without notice
to or consent of any Joinder Party (or other Joinder Party) and without
affecting the obligations of any Joinder Party (or other Joinder Party)
hereunder;
 
(d)           To the maximum extent permitted by law, each Joinder Party hereby
knowingly, voluntarily and intentionally waives the right to a trial by jury in
respect of any litigation based hereon.  This waiver is a material inducement to
Lender to enter into this Agreement.
 
This Joinder shall be governed by the laws of the State of New York.
 
Executed as of December 9, 2005.
 



 
ACADIA REALTY LIMITED PARTNERSHIP
 
a Delaware limited partnership
         
By:
Acadia Realty Trust,
   
its general partner
                   
By: /s/ Robert Masters
     
Name: Robert Masters
     
Title: Senior Vice President

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE I
 
(Rent Roll)
 
[ex1053sc1_1.jpg]
 
 
 
SCH I-1

--------------------------------------------------------------------------------

 
 
[ex1053sc1_2.jpg]
 
 
SCH I-2

--------------------------------------------------------------------------------

 
 
 
SCHEDULE II
 
(Required Repairs - Deadlines For Completion)
 
Item
Quantity
Unit Cost
Immediate
Cost
Repair
Deadline for
Completion
                                                                               



 
 
SCH II-1

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
(Organizational Chart of Borrower)
[ex1053sc3.jpg]


 
 
 
SCH III-1

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.1.11(e)
 
(Borrower’s 2006 Annual Budget)
 
[ex1053sc5111_1.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
 
[ex1053sc5111_2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_3.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex1053sc5111_8.jpg]
 